 

Exhibit 10.7              

 

FIFTH THIRD BANCORP

 

401(k) SAVINGS PLAN

 

as amended and restated effective as of January 1, 2015

 

 

 



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

as amended and restated effective

as of January 1, 2015

Table of Contents

Articles

 

1.

Introduction and Purpose

 

2.

Definitions

 

3.

Eligibility and Participation

 

4.

Contributions and Their Allocation

 

5.

Limitations on Annual Additions

 

6.

Vesting and Forfeitures

 

7.

Investment of Accounts

 

8.

Withdrawals and Distributions

 

9.

Form of Payment to Participants

 

10.

Death Benefits

 

11.

Administration

 

12.

Amendment and Termination

 

13.

Top-Heavy Rules

 

14.

Miscellaneous



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION AND PURPOSE

1.1        Amendment and Restatement.    Fifth Third Bank hereby amends and
restates the Fifth Third Bancorp 401(k) Savings Plan (formerly known before this
amendment and restatement as The Fifth Third Bancorp Master Profit Sharing Plan)
in its entirety, effective as of January 1, 2015; provided however, such other
effective dates as are specified in the Plan for other particular provisions
shall be applicable.

1.2        Purposes of the Plan.    The purposes of the Plan are to provide
retirement and other benefits for Participants and their respective
beneficiaries. Except as otherwise provided by Section 4.9, the assets of the
Plan shall be held for the exclusive purpose of providing benefits to
Participants and their beneficiaries and defraying reasonable expenses of
administering the Plan, and it shall be impossible for any part of the assets or
income of the Plan to be used for, or diverted to, purposes other than such
exclusive purposes. In accordance with section 401(a)(27) of the Code, the Plan
is hereby designated as a profit sharing plan except with respect to the Fifth
Third Stock Fund (as described in Section 7.3), which shall constitute a stock
bonus plan and an employee stock ownership plan as defined in section 4975(e)(7)
of the Code, designed to invest primarily in qualifying employer securities.

 

1-1



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

As used in the Plan, the following terms, when capitalized, shall have the
following meanings, except when otherwise indicated by the context:

2.1        “Account” means, with respect to a Participant, his allocable share
of the Plan Assets. A Participant’s Account under the Plan may include one or
more of the following subaccounts:

 

  (a)

After-Tax Account;

 

  (b)

First Charter Employer Contribution Account;

 

  (c)

FNB Employer Contribution Account;

 

  (d)

Ohio Company SIP Matching Contribution Account;

 

  (e)

Old Kent After-Tax Account;

 

  (f)

Old Kent Matching Account;

 

  (g)

Old Kent Pre-Tax Account;

 

  (h)

Old Kent Rollover/Transfer Account;

 

  (i)

Post-2014 Employer Matching Account;

 

  (j)

Post-2006 Profit Sharing Account;

 

  (k)

Pre-2004 Employer Contribution Account;

 

  (l)

Pre-2015 Employer Matching Account;

 

  (m)

Prior Plan Employer Contribution Account;

 

  (n)

Qualified Non-Elective Contribution Account;

 

  (o)

Rollover Account which may include one or both of the following subaccounts:

 

  (1)

Traditional Rollover Account; and

 

  (2)

Roth Rollover Account;

(p)          Section 401(k) Salary Deferral Account which may include one or
both of the following subaccounts:

 

  (1)

Pre-Tax 401(k) Account; and

 

  (2)

Roth 401(k) Account;

(q)          2004-2006 Profit Sharing Account.

 

2-1



--------------------------------------------------------------------------------

A Participant’s Account also may include applicable subaccounts as specified
under an Appendix to the Plan. A Participant’s account, if any, under a
Predecessor Plan which merges into, or makes transfers to, this Plan, shall be
allocated to the appropriate subaccounts as determined by the Administrator. The
establishment and maintenance of separate Accounts under the Plan is for
accounting purposes, and a segregation and separate investment of each Account
shall not be required.

2.2        “Accounting Date” means the last day of each June, September,
December and March; provided, however, if such last day falls on a Saturday,
Sunday, or holiday, then the preceding business day shall be the Accounting
Date.

2.3        (a)        “Actual Contribution Percentage” for a group of
Participants in Component Plan A (as described in Section 4.7) for a Plan Year
is the average of the ratios, calculated separately for each such Employee in
such group, of:

(1)        the amount of the Employer match contributed to the Plan for such
Plan Year under Section 4.5 on behalf of each such Employee, to

(2)        the Employee’s Annual Compensation for such Plan Year.

(b)        For purposes of computing the separate ratio under (a) above for any
Highly Compensated Employee, all plans described in section 401(a) of the Code
or arrangements described in section 401(k) of the Code of the Employer (and
other employers taken into account under section 414 of the Code) in which such
Highly Compensated Employee is a participant, shall be treated as one such plan
or arrangement and all matching contributions and employee contributions for any
such Highly Compensated Employee under such arrangements for the Plan Year being
tested shall be aggregated.

(c)        if the Plan satisfies the requirements of section 401(m), 401(a)(4)
or 410(b) of the Code only if aggregated with one or more other plans, or if one
or more other plans satisfy such requirements only if aggregated with this Plan,
then such other plans shall be aggregated with this Plan for purposes of
computing the Actual Contribution Percentages and for determining whether the
nondiscrimination rules of Section 4.7 are satisfied. If such aggregation
applies, the other plans must use a testing method consistent with this Plan.

2.4        (a)        “Actual Deferral Percentage” for a group of Participants
in Component Plan A (as described in Section 4.3) for a Plan Year is the average
of the ratios, calculated separately for each such Employee in such group, of:

(1)        the compensation reduction contributions on behalf of each such
Employee for such Plan Year under Section 4.1(a)(1), to

(2)        the Employee’s Annual Compensation for such Plan Year.

 

2-2



--------------------------------------------------------------------------------

(b)        For purposes of computing the separate ratio under (a) above for any
Highly Compensated Employee, all cash or deferred arrangements under section
401(k) of the Code of the Employer (and other employers taken into account under
section 414 of the Code) in which such Highly Compensated Employee is a
participant, shall be treated as one cash or deferred arrangement under section
401(k) of the Code and all elective contributions for any such Highly
Compensated Employees under such arrangements for the Plan Year being tested
shall be aggregated.

(c)        If the Plan satisfies the requirements of section 401(k), 401(a)(4)
or 410(b) of the Code only if aggregated with one or more other plans, or if one
or more other plans satisfy such requirements only if aggregated with this Plan,
then such other plans shall be aggregated with this Plan for purposes of
computing the Actual Deferral Percentages and for determining whether the
nondiscrimination rules of Section 4.3(b) are satisfied. If such aggregation
applies, the other plans must use a testing method consistent with this Plan.

2.5        “Administrator” or “Plan Administrator” means the Fifth Third Bank
Pension, Profit Sharing and Medical Plan Committee. Members of said Committee
shall be appointed by, and serve at the pleasure of, the President and Chief
Executive Officer of Fifth Third Bank. A reference to the Plan Administrator
includes, where applicable, its delegate.

2.6        “Affiliate” means each of the following for such period of time as is
applicable under section 414 of the Code:

(a)        a corporation which, together with the Employer, is a member of a
controlled group of corporations within the meaning of section 414(b) of the
Code (as modified by section 415(h) thereof for the purposes of Article 5) and
the applicable regulations thereunder;

(b)        a trade or business (whether or not incorporated) with which the
Employer is under common control within the meaning of section 414(c) of the
Code (as modified by section 415(h) thereof for the purposes of Article 5) and
the applicable regulations thereunder;

(c)        an organization which, together with the Employer, is a member of an
affiliated service group (as defined in section 414(m) of the Code); and

(d)        any other entity required to be aggregated with the Employer under
section 414(o) of the Code.

2.7        “After-Tax Account” means the separate portion of a Participant’s
Account which reflects the Participant’s nondeductible voluntary contributions
under Section 4.6 or transferred or merged into this Plan from a Predecessor
Plan (other than the Old Kent Thrift Plan), as adjusted in accordance with
Article 7.

2.8        “Annual Compensation” means the remuneration (before reduction for
withheld amounts) an Employee receives, or would have received but for
compensation reduction pursuant to Section 4.1, pursuant to The Fifth Third Bank
125 Plan or pursuant to a Code section 132(f)(4) qualified transportation
arrangement, from an Employer during a Plan Year, from and after becoming a
Participant, in the form of base wages or salary, overtime, variable
compensation, and similar compensation, but excluding payments made pursuant to
product-focused incentive

 

2-3



--------------------------------------------------------------------------------

plans, tuition refund reimbursements, wellness rewards and similar payments and
benefits. Other performance-based additional cash compensation incentives
associated with the primary duties of the Employee’s position shall be included
in Annual Compensation. Performance-based additional cash compensation
incentives not associated with the primary duties of the Employee’s position
shall not be included in Annual Compensation.

Solely for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage, the Administrator, in its discretion, may use the
definition of “Annual Compensation” set forth in the above paragraph, or the
following definition. If the Administrator so determines, “Annual Compensation”
for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage shall mean the total wages as defined in section 3401 of
the Code and all other payments of compensation by the Employer (in the course
of its trade or business) for which the Employer is required to furnish the
Employee a written statement under sections 6041(d), 6051(a)(3) and 6052 of the
Code determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code) which is paid by the Employer to an Employee during a Plan Year
including amounts that otherwise would have been included within this definition
but for section 402(a)(8) of the Code (relating to a salary reduction election
under section 401(k) of the Code), section 125 of the Code (relating to the
cafeteria or flexible benefit plans), section 132(f)(4), section 402(h) of the
Code (relating to SEPs), section 403(b) of the Code (relating to certain tax
deferred annuities), section 457(b) of the Code (relating to deferred
compensation plans of state and local governments and tax-exempt organizations),
section 414(h)(2) of the Code (relating to certain picked-up employee
contributions).

For any Plan Year, only the first $265,000 (as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Annual Compensation shall be taken into account.

2.9        “Beneficiary” means the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, as such Participant’s Beneficiary. Each Participant may designate a
Beneficiary by filing the proper form with the Administrator. A Participant may
designate one or more contingent Beneficiaries to receive any distributions
after the death of a prior Beneficiary. A designation shall be effective upon
said filing, provided that it is so filed during such Participant’s lifetime,
and may be changed from time to time by the Participant; provided however, if a
Participant has at least one Hour of Service or at least one hour of paid leave
from the Employer (or any other employer for whom service is treated as service
for the Employer) on or after August 23, 1984 and is survived by a Surviving
Spouse, then such spouse shall be his Beneficiary unless the designation of
another Beneficiary is consented to by such spouse in a written consent which
acknowledges the effect of such designation, acknowledges the specific
Beneficiary or Beneficiaries, and is witnessed by a Plan representative or a
notary public.

If there is no designated Beneficiary to receive any amount that becomes payable
to a Beneficiary, then such amount shall be paid to the person or persons in the
first surviving class of the following classes of successive preference
beneficiaries, and the members thereof shall receive equal shares of any
distribution payable:

Class 1.        the Participant’s Surviving Spouse;

 

2-4



--------------------------------------------------------------------------------

Class 2.        the Participant’s surviving children or issue of deceased
children, per stirpes;

Class 3.        the Participant’s surviving parents;

Class 4.        the Participant’s surviving brothers and sisters; and

Class 5.        the Participant’s executor or administrator.

2.10     “Break in Service” means:

(a)        before January 1, 1985, a Severance of at least 12 consecutive
months; and

(b)        after December 31, 1984, a Severance of at least 72 consecutive
months; provided however, if as December 31, 1984, service was not required to
be taken into account under the provisions of section 410(a) or 411(a) of the
Code, then this Subsection (b) shall not cause such service to be taken into
account.

2.11     “Code” means the Internal Revenue Code of 1986, as amended at the
particular time applicable. A reference to a section of the Code shall include
said section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

2.12     “Deferrable Compensation” means, for Plan Years before 2015, Annual
Compensation other than variable compensation. For Plan Years 2015 and later,
Deferrable Compensation means Annual Compensation.

For any Plan Year, only the first $265,000 as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Deferrable Compensation shall be taken into account. This $265,000 (as adjusted)
limit may be applied in any reasonable manner determined by the Administrator or
its delegate in its sole and absolute discretion.

2.13     “Disability” means an incapacity caused by bodily injury or disease
which prevents an Employee from performing his regular duties, based upon
medical evidence satisfactory to the Administrator.

2.14     “Early Retirement Age” means age 55 and at least 5 Vesting Years.

2.15     “Effective Date” means January 1, 2015.

2.16     “Eligible Participant” means a Participant, described in
Section 4.2(c), who is qualified to receive an allocation of the Employer
contribution under Section 4.2 for a Plan Year. As provided in an applicable
Appendix, certain individuals may be excluded from the term “Eligible
Participant.”

2.17     “Eligibility Service” means an individual’s Service.

 

2-5



--------------------------------------------------------------------------------

2.18     “Eligibility Year” means 365 days of Eligibility Service (whether or
not continuous).

2.19     “Employee” means an individual who is employed by an Employer and who
is considered by the Employer in its sole and absolute discretion to be an
Employee for purposes of the Plan. An individual who performs services for the
Employer as an independent contractor, leased employee, employee of a temporary
agency or in any other capacity other than as an employee of an Employer shall
not be considered an Employee for purposes of the Plan. A determination that an
individual is an employee of the Employer for other purposes such as employment
tax purposes, shall have no bearing whatsoever on the determination of whether
the individual is an Employee under the Plan if the Employer does not consider
the individual to be its Employee for purposes of the Plan. As provided in an
applicable Appendix, certain individuals may be excluded from the term
“Employee.”

2.20     “Employer” means Fifth Third Bank and each other subsidiary (direct or
indirect) of Fifth Third Bancorp except for any such subsidiary excluded under
the terms of the Plan (including an Appendix). An entity shall not be considered
an Employer either before or after the time it is a subsidiary (direct or
indirect) of Fifth Third Bancorp.

2.21     “Employment Commencement Date” means, with respect to an individual,
the date on which he first performs an Hour of Service.

2.22     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, at the particular time applicable. A reference to a section of ERISA
shall include said section and any comparable section or sections of any future
legislation that amends, supplements or supersedes said section.

2.23     “First Charter Employer Contribution Account” means the separate
portion of the Account of a Participant who was a participant in the First
Charter Corporation Retirement Savings Plan which is attributable to his “First
Charter Matching Account” and his “First Charter Discretionary Contribution
Account” under that plan, which merged into this Plan, as adjusted in accordance
with Article 7.

2.24     “Five-Percent Owner” means any person who owns (or is considered as
owning within the meaning of sections 318 and 416 of the Code) more than 5
percent of the outstanding stock of the Employer or stock possessing more than 5
percent of the total combined voting power of all stock of the Employer.

2.25     “FNB Employer Contribution Account” means the separate portion of the
Account of a Participant who was a participant in the First National Bankshares
of Florida, Inc. Salary Savings Plan which is attributable to “Additional
Contributions” under that plan and “Matching Contributions” made before
January 1, 2004 under that plan, which merged into this Plan, all as adjusted in
accordance with Article 7.

2.26     (a)        “Highly Compensated Employee” with respect to a Plan Year
means, as determined under section 414(q) of the Code and the Treasury
Regulations thereunder, an individual who, at any time during the Plan Year is
an Employee, and who:

(1)        during the Plan Year or the preceding twelve month period, was at any
time a Five-Percent Owner; or

(2)        received Section 415 Compensation from the Employer in excess of
$120,000 (as adjusted pursuant to section 414(q)(1) of the Code) during the
twelve month period preceding the Plan Year.

 

2-6



--------------------------------------------------------------------------------

(b)        The determination of Highly Compensated Employees shall be made in
accordance with the following:

(1)        For purposes of determining the number of Employees under (a)(2), the
Employees described in section 414(q)(5) of the Code shall be disregarded.

(2)        The Employer shall be treated as including any other entities
required to be aggregated under section 414 of the Code.

2.27     “Hour of Service” means an hour for which an individual is paid, or
entitled to payment, for work for the Employer or an Affiliate.

2.28     “Military Service” means, with respect to a person employed immediately
prior thereto by the Employer, the period of time that he spends in the Armed
Forces of the United States, or its equivalent recognized pursuant to federal
law, provided he returns to the service of the Employer within such period, if
any, as is then provided by law for the protection of his re-employment rights,
and provided he has not been employed elsewhere before returning to work for the
Employer.

2.29     “Non-highly Compensated Employee” means an individual who is not a
Highly Compensated Employee and who, at any time during the Plan Year, is an
Employee.

2.30     “Normal Retirement Age” means the date on which a Participant has both
reached age 65 and completed 5 Vesting Years; provided, however, a Participant’s
Normal Retirement Age shall in no event be later than the later of the time a
Participant attains age 65 or the 5th anniversary of the time the Participant
commenced participation in the Plan (or any Predecessor Plan).

2.31     “Ohio Company SIP Matching Contribution Account” means the separate
portion of the Account of a Participant who was a participant in the Ohio
Company Salary Investment Plan which is attributable to “Matching Contributions”
under that Plan, which merged into this Plan, as adjusted in accordance with
Article 7.

2.32     “Old Kent After-Tax Account” means the separate portion of the Account
of a Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Regular Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

2.33     “Old Kent Matching Account” means the separate portion of the Account
of a Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Matching Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

 

2-7



--------------------------------------------------------------------------------

2.34     “Old Kent Pre-Tax Account” means the separate portion of the Account of
a Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Thrift Plus Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

2.35     “Old Kent Rollover/Transfer Account” means the separate portion of the
Account of a Participant who was a participant in the Old Kent Thrift Plan which
is attributable to his “Rollover/Transfer Account” under the Old Kent Thrift
Plan, which merged into this Plan, as adjusted in accordance with Article 7.

2.36     “Old Plan” means The Fifth Third Bancorp Master Profit Sharing Plan
(now known as the Fifth Third Bancorp 401(k) Savings Plan) as it existed prior
to the Effective Date.

2.37     “Participant” means an Employee who satisfies the eligibility
requirements of Article 3 and also means a former Employee who has an Account
under the Plan. To the extent provided in an applicable Appendix, the term also
includes an individual with an Account under the Plan by reason of a plan merger
or transfer identified in such Appendix. As provided in an applicable Appendix,
certain individuals may be excluded from the term “Participant.”

2.38     “Plan” means the Fifth Third Bancorp 401(k) Savings Plan (fka The Fifth
Third Bancorp Master Profit Sharing Plan) as set forth in this document,
including all Appendices, and, if amended at any time, then as so amended.

2.39     “Plan Assets” means the assets of the Plan at the particular time
applicable.

2.40     “Plan Year” means the calendar year.

2.41     “Post-2014 Employer Matching Account” means the separate portion of
each Participant’s Account which reflects the Employer’s contributions under
Section 4.5 (and the forfeitures allocated thereto), as adjusted in accordance
with Article 7.

2.42     “Post-2006 Profit Sharing Account” means the separate portion of a
Participant’s Account which reflects the Employer’s contributions under
Section 4.2 (and forfeitures allocated thereto) for Plan Years beginning after
December 31, 2006, as adjusted in accordance with Article 7.

2.43      “Predecessor Plan” means a plan identified as such in an Appendix to
this Plan.

2.44     “Pre-Tax 401(k) Account” means the separate portion of a Participant’s
Section 401(k) Salary Deferral Account which reflects all amounts credited
thereto except for designated Roth contributions under Section 4.1(a)(3) (and
earnings on such designated Roth contributions), as adjusted in accordance with
Article 7.

2.45     “Pre-2004 Employer Contribution Account” means the separate portion of
a Participant’s Account which reflects the Employer’s contributions of “Profit
Sharing Allocations” for Plan Years after 1996 and before 2004 under the Old
Plan, and the Employer’s matching contributions under Section 4.4 for Plan Years
beginning before January 1, 2004, as adjusted in accordance with Article 7.

 

2-8



--------------------------------------------------------------------------------

2.46     “Pre-2015 Employer Matching Account” means the separate portion of each
Participant’s Account which reflects the Employer’s contributions under
Section 4.4 (and the forfeitures allocated thereto), for Plan Years beginning
after December 31, 2003 and before January 1, 2015, as adjusted in accordance
with Article 7.

2.47     “Prior Plan Employer Contribution Account” means the separate portion
of a Participant’s Account which reflects: (a) the Employer’s contributions for
Plan Years before 1997 of that portion of each Participant’s “Profit Sharing
Allocation” which exceeded his “Elective Percentage” (as those terms were
defined in the Old Plan) and forfeitures allocated thereto; and (b) for a
Participant who was a participant in a Predecessor Plan, amounts which
transferred or merged into this subaccount from a Predecessor Plan; all as
adjusted in accordance with Article 7.

2.48     “Qualified Non-Elective Contribution Account” means the separate
portion of a Participant’s Account which reflects: (a) qualified nonelective
contributions made under the applicable terms of the Old Plan (which were taken
into account in actual deferral percentage or actual contribution percentage
testing under the Old Plan); and (b) for a Participant who was a participant in
the First Charter Corporation Retirement Savings Plan, amounts attributable to
his “Bank Savings Subaccount” under that plan, which merged into this Plan; all
as adjusted in accordance with Article 7.

2.49     “Reemployment Commencement Date” means the first day, after a
Severance, on which an individual performs an Hour of Service.

2.50     “Rollover Account” means the separate portion of a Participant’s
Account which reflects his rollover contributions under Section 4.10, and any
rollover contributions transferred or merged into this Plan from a Predecessor
Plan (other than the Old Kent Thrift Plan), as adjusted in accordance with
Article 7. In order to separately account for any designated Roth contributions
(including any earnings on such contributions) accepted in a rollover
contribution, a Participant’s Rollover Account may include the following
subaccounts:

(a)        Traditional Rollover Account; and

(b)        Roth Rollover Account.

2.51     “Roth 401(k) Account” means the separate portion of a Participant’s
Section 401(k) Salary Deferral Account which reflects designated Roth
contributions credited thereto under Section 4.1(a)(3), as adjusted in
accordance with Article 7.

2.52     “Roth Rollover Account” means the separate portion of a Participant’s
Rollover Account which reflects designated Roth contributions (including
earnings on such contributions) accepted in a rollover contribution under
Section 4.10(b), as adjusted in accordance with Article 7.

2.53     “Section 401(k) Salary Deferral Account” means the separate portion of
a Participant’s Account which reflects: (a) contributions on behalf of such
Participant under Section 4.1; (b) contributions of the “Elective Percentage” of
his “Profit Sharing Allocation” (as those terms were defined in the Old Plan)
for Plan Years before 1997; and (c) any section 401(k) elective deferrals
transferred or merged into this Plan from a Predecessor Plan (other than the Old
Kent Thrift

 

2-9



--------------------------------------------------------------------------------

Plan); all as adjusted in accordance with Article 7. In order to separately
account for any designated Roth contributions under Section 4.1(a)(3), a
Participant’s Section 401(k) Salary Deferral Account may include the following
subaccounts:

(a)        Pre-Tax 401(k) Account; and

(b)        Roth 401(k) Account.

2.54      (a)        “Service” means the sum of the following periods (whether
or not continuous), provided that no period of time shall be counted more than
once:

(1)        each period beginning on an individual’s Employment Commencement Date
or Reemployment Commencement Date and ending with his next Severance;

(2)        any separation from the service of the Employer of 12 months or less;

(3)        Military Service;

(4)        service taken into account for a particular Participant under a
Predecessor Plan. Except as otherwise provided in an Appendix, the following
transition rules shall apply with respect to any Participant who has been
covered under a Predecessor Plan under which service has been computed on the
basis of hours of service during 12-month computation periods. Such an
individual shall receive credit for a period of service consisting of:

(A)       the number of years of service credited to him before the computation
period (determined under the Predecessor Plan) in which the Plan is adopted,
plus

(B)       the greater of

(i)        the period of service that would be credited to him under the elapsed
time method under (a) above for his service during the entire computation period
in which the adoption occurs or

(ii)       service taken into account under the computation periods method as of
the date of the adoption.

In addition, the individual shall receive credit for service subsequent to the
adoption commencing on the day after the last day of the vesting computation
period in which the adoption occurs.

(5)        as provided in an applicable Appendix, service (not otherwise taken
into account under a Predecessor Plan) for a predecessor employer named in such
Appendix, taken into account as provided in such Appendix.

(b)        Anything in the Plan to the contrary notwithstanding, in determining
an Employee’s Service, he shall be entitled to such credit, if any, as is
required by federal law.

 

2-10



--------------------------------------------------------------------------------

2.55     “Severance” means, an absence from the employment of the Employer and
all Affiliates, beginning on the earliest of death, quit, discharge, retirement
or the first anniversary of any other absence (with or without pay).

2.56     “Surviving Spouse” means a Participant’s surviving spouse except to the
extent that a former spouse is treated as such, for purposes of the Plan, under
a qualified domestic relations order as described in section 414(p) of the Code.

2.57     “2004-2006 Profit Sharing Account” means the separate portion of a
Participant’s Account which reflects the Employer’s contributions under
Section 4.2 (and forfeitures allocated thereto) for Plan Years beginning after
December 31, 2003 and before January 1, 2007, as adjusted in accordance with
Article 7.

2.58     “Traditional Rollover Account” means the separate portion of a
Participant’s Rollover Account which reflects amounts accepted in a rollover
contribution under Section 4.10(a) (and which are not attributable to designated
Roth contributions), as adjusted in accordance with Article 7.

2.59     “Trustee” means JPMorgan Chase Bank, National Association (effective
September 13, 2010) and its successors and assigns in trust.

2.60     “Vesting Service” means an individual’s Service.

2.61     “Vesting Years” mean the number of whole years of a Participant’s
Vesting Service, whether or not such Vesting Service was completed continuously.
Nonsuccessive periods of Vesting Service (whether or not consecutive) shall be
aggregated on the basis that 365 days of Vesting Service equal a whole Vesting
Year.

 

2-11



--------------------------------------------------------------------------------

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

3.1        Eligibility and Participation.

(a)        For Profit Sharing Contributions and Rollovers.   Each Employee shall
become a Participant as of the date on which he has credit for at least one Hour
of Service.

(b)        For 401(k) Contributions.    Notwithstanding (a) above, an Employee
shall be eligible to make 401(k) contributions under Section 4.1 only on and
after the first pay date following his completion of 30 days of Eligibility
Service. If an Employee terminates employment after completing 30 days of
Eligibility Service and is later re-employed as an Employee, he shall be
eligible for such contributions beginning with the first pay date after such
re-employment provided he still has credit for 30 days of Eligibility Service.

(c)        Safe Harbor Matching Contributions.    Notwithstanding (a) or
(b) above, an Employee shall be eligible to receive post-2014 Employer matching
contributions under Section 4.5 as follows:

(1)        For Employees with an Employment Commencement Date or Reemployment
Commencement Date on or after January 1, 2015, only beginning with the pay
period in which falls his completion of 180 days of Eligibility Service. If an
Employee terminates employment after completing 180 days of Eligibility Service
and is later re-employed as an Employee, he shall be eligible for such
contributions immediately provided he still has credit for 180 days of
Eligibility Service.

(2)        For Employees with an Employment Commencement Date or Reemployment
Commencement Date before January 1, 2015 and whose employment with an Employer
continues uninterrupted from such date through January 1, 2015, beginning with
the first pay date following his completion of at least 30 days of Eligibility
Service. For avoidance of doubt, such an Employee who has at least 30 days of
Eligibility Service (including Eligibility Service before 2015) before the first
pay date in 2015, shall be eligible to receive the safe harbor matching
contributions effective with that first pay date. If such an Employee, after
having received credit for at least 30 days of Eligibility Service, terminates
employment after January 1, 2015 and is later re-employed, he shall be eligible
for such contributions only as provided in (1) above.

3.2        Participants Prior to Effective Date.      Anything in Section 3.1 to
the contrary notwithstanding, a person who was a participant in the Old Plan
immediately prior to the Effective Date shall be a Participant in the Plan on
the Effective Date, but shall be eligible for contributions only as provided in
Section 3.1.

3.3        Reemployment of Former Participant.      If a former Participant is
reemployed by the Employer, then, provided that he meets the requirements of
Section 3.1, he shall become a Participant again as of the date of such
reemployment.

 

3-1



--------------------------------------------------------------------------------

3.4        Ineligible Employees.

(a)        Ineligible Class of Employees.   Notwithstanding anything to the
contrary in this Article 3 or in Article 4, during the time that an Employee
falls within one or more of the following classes of Employees, he shall not be
eligible to participate in the Plan, or to make or receive allocations of
contributions or forfeitures under the Plan:

(1)        a nonresident alien who is not paid through the Employer’s primary
United States payroll system and who receives no earned income from the Employer
which constitutes United States source income, or who does receive such income
if all of such income is exempt from United States income tax under an
applicable income tax convention; or

(2)        an Employee who is not paid through the Employer’s primary United
States payroll system and whose position is located primarily (as determined by
the Employer) outside the United States.

(b)        Change of Employee Classification.   In the event an Employee who is
a member of an ineligible class, as described in (a) above has a change in
employment status so that he is no longer a member of such an ineligible class,
he shall be eligible to participate in the Plan and to make or receive
allocations, contributions or forfeitures under the Plan immediately provided he
meets the requirements of Section 3.1.

 

3-2



--------------------------------------------------------------------------------

ARTICLE 4

CONTRIBUTIONS AND THEIR ALLOCATION

4.1        Compensation Reduction Contributions.

(a)        Compensation Reduction.

(1)        401(k) Contributions.      Each Participant who has met the
eligibility requirements of Section 3.1(b) may make Section 401(k) contributions
by entering into a compensation reduction agreement with his Employer whereby he
authorizes his Employer to reduce his Deferrable Compensation or any part
thereof, by such percentage or dollar amount prospectively as he shall specify.
The Administrator may from time to time establish rules and procedures with
respect to compensation reduction contributions hereunder. Such rules and
procedures may include, but shall not be limited to, rules pertaining to default
elections, rules providing for the continuation of elections from one year to
the next, procedures allowing separate elections for different types of
Deferrable Compensation (such as variable compensation), rules restricting the
amount by which compensation may be reduced, rules restricting such
contributions to Participants whose pay is paid through the Fifth Third payroll
system, and rules respecting the time for filing forms. In accordance with such
rules and procedures as the Administrator deems appropriate, the Employer may
treat a Participant as having made a compensation reduction election unless and
until a Participant affirmatively elects to revoke or revise such deemed
compensation reduction election. A compensation reduction agreement can be made
only with respect to Deferrable Compensation which also constitutes
“compensation” within the meaning of section 415(c)(3) of the Code and section
1.415(c)-2 of the Treasury Regulations.

(2)        Catch-Up Contributions.  Each “Catch-Up Eligible Participant,” as
defined below, shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, section 414(v) of the Code. Such
catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up contributions. “Catch-Up Eligible Participant” means
a Participant who is age 50 or older and for this purpose a Participant who is
projected to attain age 50 before the end of a calendar year is deemed to be age
50 as of January 1 of such year.

Catch-up contributions shall be eligible for post-2014 Employer matching
contributions under Section 4.5.

(3)        Designated Roth Contributions.   A Participant may irrevocably
designate at the time of his Section 401(k) compensation reduction election,
part or all of his Section 401(k) contributions hereunder (including catch-up
contributions under (2) above) as “designated Roth contributions.” Any amounts
so designated shall be includible in the Participant’s income at the time the
Employee would have received the amount in cash if he had not made the deferral

 

4-1



--------------------------------------------------------------------------------

election (instead of being excluded from income as is the case with
Section 401(k) contributions not so designated). In the absence of such a
designation, the default rule shall be that such contributions shall be treated
as pre-tax (non-Roth) elective contributions.

The Administrator shall provide separate sub-accounting within a Participant’s
Section 401(k) Salary Deferral Account so as to track designated Roth
contributions (and investment earnings and losses thereon) separately from
Section 401(k) contributions not so designated. Designated Roth contributions
shall be credited to the Participant’s Roth 401(k) Account (a subaccount of the
Section 401(k) Salary Deferral Account) and Section 401(k) contributions which
are not designated Roth contributions shall be credited to the Participant’s
Pre-Tax 401(k) Account. For all purposes of the Plan, designated Roth
contributions shall be treated the same as Section 401(k) contributions not so
designated.

In any withdrawal, distribution (including corrective distributions), plan loans
or other relevant circumstances where a Participant has amounts in both his Roth
401(k) Account and Pre-Tax 401(k) Account, the Administrator in its discretion
shall determine which amounts are affected.

The Administrator shall have all power necessary or appropriate to administer
the Roth contribution feature of this Plan as the Administrator deems
appropriate, provided that a Participant who is an eligible Employee must be
given an effective opportunity to make (or change) an election to make
designated Roth contributions at least once during each Plan Year.

(b)        Contribution to the Plan.   Subject to the limitations under Article
5 and Section 4.3, the Employer shall so reduce the Participant’s Deferrable
Compensation and shall contribute to the Plan on behalf of each such Participant
an amount equal to the reduction in the Participant’s Deferrable Compensation.
Such contribution shall be credited to the Participant’s Section 401(k) Salary
Deferral Account (the Roth 401(k) Account in the case of designated Roth
contributions and the Pre-Tax 401(k) Account otherwise). Such contributions for
a Plan Year shall be made as soon as the Employer can reasonably segregate such
amounts, but not later than the 15th business day of the month following the
month in which such amounts would have otherwise been payable to the
Participant.

4.2        Profit Sharing Contributions.

(a)        General.    The Board of Directors of Fifth Third Bancorp shall
determine the amount (if any) to be contributed to the Plan for allocation under
this Section 4.2, subject to Article 5 and this Article 4.

(b)        Allocation Among Employers.  Each Employer shall contribute under the
Plan the total contribution allocable to its Eligible Participants.

(c)        Participants Entitled to Receive an Allocation of Employer
Contribution.    A Participant shall be an “Eligible Participant” and shall be
entitled to receive an allocation of the Employer contribution to the Plan under
(a) above for a Plan Year if he:

(1)        is in the employment of an Employer on the last day of such Plan
Year;

 

4-2



--------------------------------------------------------------------------------

(2)        died during such Plan Year and prior to the termination of his
employment;

(3)        retired on or after his reaching Normal Retirement Age during such
Plan Year;

(4)        retired on or after his reaching Early Retirement Age during such
Plan Year;

(5)        incurred a Disability and retired as a result thereof during such
Plan Year; or

(6)        is on leave of absence at the close of such Plan Year, if he received
compensation from an Employer during such Plan Year.

(d)        Allocation Formula.    Subject to the limitations of Article 5, as of
the last day of a Plan Year, there shall be allocated to the Post-2006 Profit
Sharing Account of each Participant qualified under (c) above to receive such an
allocation, that portion of the Employer’s contribution under (a) above for such
Plan Year (if any) that bears the same ratio to the total amount of such
contribution as the Annual Compensation of such Participant for such Plan Year
bears to the total amount of the Annual Compensation for all such Participants
for such Plan Year. Contributions under this Section for Plan Years beginning
after December 31, 2003 and before January 1, 2007 were allocated to
Participants’ 2004-2006 Profit Sharing Accounts.

4.3        Limitation on 401(k) Contributions.

(a)        Elimination of ADP Testing Generally.

(1)        General.    Effective January 1, 2015, the ADP testing requirements
are deemed satisfied by reason of the Plan’s satisfaction of the safe harbor
requirements of section 401(k)(12) of the Code. However, this Plan extends
eligibility to make 401(k) contributions to Employees after 30 days of
Eligibility Service (Section 3.1(b)) but does not provide the safe harbor
matching contributions to such Employees until they have satisfied the minimum
service requirements in Section 3.1(c). As such, the ADP testing requirements
are theoretically applicable to the Employees who have not met the statutory
minimum age or service requirements. Therefore, the ADP provisions remain in the
Plan but solely for such group, as provided in (2) below.

(2)        Special Rules for Early Participation.  For testing purposes, the
Plan shall be treated as two separate plans: one benefiting the Employees who
have satisfied the lower minimum age and service conditions of the Plan but not
the greatest such conditions permitted under section 410(a) of the Code
(hereinafter “Component Plan A”); and one benefiting Employees who have
satisfied the greatest such conditions permitted under section 410(a) of the
Code (hereinafter “Component Plan B”). The testing in this Section 4.3 shall be
applied as follows:

The testing shall be applied solely to Component Plan A because Component Plan B
satisfies the safe harbor requirements of section 401(k)(12) so as to eliminate
the need for such testing. In this regard, the Actual Deferral Percentages and
Actual Contribution Percentages shall be determined separately for Component
Plan A.

 

4-3



--------------------------------------------------------------------------------

This provision shall be administered in accordance with rules and regulations
promulgated by the Secretary of Treasury or its delegate.

(b)        Current Year Testing.  For Component Plan A, the Actual Deferral
Percentage for any Plan Year for Participants who are Highly Compensated
Employees shall not exceed the greater of:

(1)        1.25 times the Actual Deferral Percentage for the current Plan Year
for all the Participants who are Non-highly Compensated Employees or

(2)        2 times the Actual Deferral Percentage for the current Plan Year for
the Participants who are Non-highly Compensated Employees, provided that the
Actual Deferral Percentage for the Participants who are Highly Compensated
Employees shall not exceed the Actual Deferral Percentage for the current Plan
Year for Participants who are Non-highly Compensated Employees by more than 2
percentage points.

(c)        Adjusted $18.000 Annual Limit.    In no event shall the amount of a
Participant’s compensation reduction under Section 4.1(a)(1) (and under all
other plans, contracts or arrangements of the Employer which allow elective
deferrals within the meaning of section 402(g)(3) of the Code) during a calendar
year exceed the dollar limitation contained in section 402(g) of the Code in
effect for the taxable year, except to the extent permitted in section 4.1(a)(2)
and section 414(v) of the Code.

4.4        Pre-2015 Employer Matching Contributions to Pre-2015 Employer
Matching Accounts.  Effective for Plan Years beginning prior to January 1, 2015,
the provisions of this Section 4.4 provide for matching contributions to
eligible Participants’ Pre-2015 Employer Matching Accounts. Effective for Plan
Years beginning on or after January 1, 2015, this Section 4.4 shall no longer
apply, but the safe harbor matching contribution provisions of Section 4.5 shall
apply.

(a)        Pre-2015 Pay Period Match.  The Employer shall make matching
contributions to the Pre-2015 Employer Matching Accounts of each Participant who
has compensation reduction contributions made on his behalf under Section 4.1
for any pay period. The amount of such matching contributions shall be
calculated by reference to so much of the Participant’s compensation reduction
contributions under Section 4.1 for such pay period as do not exceed four
percent (4%) of the Participant’s Deferrable Compensation otherwise payable in
such pay period.

The Employer matching contribution shall equal one hundred percent (100%) of so
much of the Participant’s compensation reduction contributions under Section 4.1
for such pay period as do not exceed four percent (4%) of the Participant’s
Deferrable Compensation otherwise payable in such pay period.

In the event the rate of matching contribution (determined after corrective
distribution of elective deferrals under sections 401(k) or (m) or 402(g) of the
Code) is determined by the Administrator to be discriminatory in favor of one or
more Highly Compensated Employees, the Administrator

 

4-4



--------------------------------------------------------------------------------

shall forfeit that part of such matching contribution (as adjusted in accordance
with Article 7) as is necessary to make such rate nondiscriminatory (and in such
a case the contributions shall be disregarded under the Plan’s provisions
relative to sections 401(k)(3) and 401(m)(2) of the Code).

(b)        Pre-2015 Plan Year Match.

(1)        General.    The Employer shall make matching contributions to the
Pre-2015 Employer Matching Accounts of Participants eligible under (2) below to
receive such match in the amount (if any) determined under (3) below.

(2)        Participants Eligible for Plan Year Match.  A Participant shall be
eligible for the Plan Year match if he meets all of the following:

(A)       he is an Eligible Participant (as defined in Section 4.2(c)) for the
Plan Year;

(B)       he made Section 401(k) contributions during the Plan Year equal to the
limit in section 402(g) of the Code (and Section 4.3(c) of the Plan); and

(C)       he made Section 401(k) contributions in the aggregate for the Plan
Year of at least four percent (4%) of his Deferrable Compensation payable during
the Plan Year (excluding Deferrable Compensation paid prior to the time the
Participant was eligible under Section 3.1(b)) but received pay period matching
contributions under (a) above in the aggregate for the Plan Year of less than
four percent (4%) of the Deferrable Compensation payable during the Plan Year
(excluding Deferrable Compensation paid prior to the time the Participant was
eligible under Section 3.1(b)).

(3)        Amount of Plan Year Match.   The amount of such matching
contributions shall be calculated by reference to so much of the Participant’s
Section 401(k) contributions for the Plan Year as do not exceed four percent
(4%) of the Participant’s Deferrable Compensation otherwise payable during the
Plan Year (excluding Deferrable Compensation paid prior to the time the
Participant was eligible under Section 3.1(b)).

The Plan Year match (if any) shall equal one hundred percent (100%) of so much
of the Participant’s Section 401(k) contributions for the Plan Year as do not
exceed four percent (4%) of the Participant’s Deferrable Compensation otherwise
payable during the Plan Year from and after the time he became eligible under
Section 3.1(b), reduced by the aggregate amount of the pay period matching
contributions allocable to the Participant for pay periods in the Plan Year
under Section 4.4(a) above.

In the event the rate of matching contribution (determined after corrective
distribution of elective deferrals under section 401(k) or (m) or 402(g) of the
Code) is determined by the Administrator to be discriminatory in favor of one or
more Highly Compensated Employees, the Administrator shall forfeit that part of
such matching contribution (as adjusted in accordance with Article 7) as is
necessary to make such rate nondiscriminatory.

(c)        Time for Matches.   Contributions under this Section 4.4 for a Plan
Year shall be made no later than the end of the Plan Year following the Plan
Year to which the contributions relate (or such later time as may be permitted
by Treasury Regulations).

 

4-5



--------------------------------------------------------------------------------

4.5        Employer Contributions to Post-2014 Employer Matching Accounts.

(a)        General.    For Plan Years beginning on or after January 1, 2015, the
Employer shall make matching contributions to the Post-2014 Employer Matching
Accounts of eligible Participants in accordance with this Section 4.5. Only
those compensation deferrals made after a Participant becomes eligible for the
post-2014 Employer matching contributions under Section 3.1(c) shall be eligible
to be matched under this Section 4.5.

For each Plan Year beginning on or after January 1, 2015, the Employer shall
provide eligible Participants a notice describing the eligible Participant’s
rights and obligations under the Plan. The notice shall include a description of
the formula used for determining safe harbor matching contributions. The notice
shall also: (i) describe any other employer contributions available under the
Plan and the requirements that must be satisfied to receive an allocation of
such Employer Contributions; (ii) state the type and amount of compensation that
may be deferred under the Plan as 401(k) contributions; (iii) indicate how to
make a cash or deferred election under the Plan and the periods in which such
elections may be made or changed; and (iv) describe the withdrawal and vesting
provisions applicable to contributions under the Plan. To the extent permitted
under Treasury regulations or other guidance, in lieu of including such
descriptions in the notice, the descriptions required by this paragraph may be
provided by cross-references to the relevant section(s) of an up to date summary
plan description or as otherwise permitted under such regulations or other
guidance.

The notice shall be written in a manner calculated to be understood by the
average eligible Participant. The Employer shall provide such notice within 1 of
the following periods, whichever is applicable:

(1)        for an eligible Participants who is an eligible Participant 90 days
before the beginning of the Plan Year, within the period beginning 90 days and
ending 30 days before the beginning of the Plan Year, or

(2)        for an employee who becomes an eligible Participant after that date,
within the period beginning 90 days before the date he becomes an eligible
Participant and ending on the date such employee becomes an eligible
Participant.

Notwithstanding any other provision of the Plan to the contrary, an eligible
Participant shall have a reasonable period (not fewer than 30 days) following
receipt of such notice in which to make or amend his election to have his
Employer make 401(k) contributions to the Plan on his behalf.

(b)        Pay Period Match.   The Employer shall make matching contributions to
the Post- 2014 Employer Matching Accounts of each eligible Participant who has
Section 401(k) compensation reduction contributions made on his behalf under
Section 4.1 for any pay period or with respect to any payment of Deferrable
Compensation after the Participant has become eligible under Section 3.1(c). The
amount of the matching contribution for any such pay period or with respect to
any such payment shall be equal to:

(1)        one hundred fifty percent (150%) of so much of the Participant’s
compensation reduction contributions as do not exceed two percent (2%) of the
Participant’s Deferrable Compensation for such period or in such payment, and

(2)        one hundred percent (100%) of so much of the Participant’s
compensation reduction contributions under Section 4.1, in excess of two percent
(2%) but not in excess of six percent (6%) of the Participant’s Deferrable
Compensation for such period or in such payment.

 

4-6



--------------------------------------------------------------------------------

(c)        Plan Year True-Up Match.

(1)        Participants Eligible for Plan Year True-Up Match.  A Participant
shall be eligible for the Plan Year true-up match under this Section 4.5(c) only
if he meets the following:

(A)      he made compensation reduction contributions during the Plan Year,
after becoming eligible for the post-2014 Employer matching contributions under
Section 3.1(c); and

(B)      some of those compensation reduction contributions, up to six percent
(6%) of the Participant’s Deferrable Compensation for the Plan Year but counting
only such Deferrable Compensation payable after the Participant became eligible
for the post-2014 Employer matching contributions under Section 3.1(c), were not
matched under (b) above.

(2)        Amount of Plan Year Match.  The amount of the Plan Year true-up match
shall be calculated by reference to so much of the Participant’s compensation
reduction contributions for the Plan Year (but excluding any such contributions
made before the Participant was eligible for the safe harbor match under
Section 3.1(c)) as do not exceed six percent (6%) of the Participant’s
Deferrable Compensation otherwise payable during the Plan Year (excluding
Deferrable Compensation paid prior to the time the Participant was eligible
under Section 3.1(c)).

The Plan Year true-up match (if any) shall equal—

(A)        (i)        one hundred fifty percent (150%) of such compensation
reduction contributions as do not exceed two percent (2%) of such Deferrable
Compensation, plus

 (ii)       one hundred percent (100%) of such compensation reduction
contributions in excess of two percent (2%) but not in excess of six percent
(6%) of such Deferrable Compensation; reduced by

(B)        the aggregate amount of the matching contributions under (b) above
allocable to the Participant for the Plan Year.

(d)        Time for Matches.  Contributions under this Section 4.5 for a Plan
Year shall be made no later than the end of the Plan Year following the Plan
Year to which the contributions relate.

 

4-7



--------------------------------------------------------------------------------

4.6        Voluntary After-Tax Participant Contributions Before 2011.  For Plan
Years before 2011, each Participant who had met the applicable eligibility
requirements was eligible to make voluntary after-tax contributions in cash to
the Plan. A Participant’s voluntary after-tax contributions are reflected in his
After-Tax Account.

Effective for Plan Years beginning on or after January 1, 2011, no further
contributions of this type shall be permitted under the Plan.

4.7        Limitation on Employer Matching Contributions.

(a)        Elimination of ACP Testing Generally.

(1)        General.    Effective January 1, 2015, the ACP testing requirements
are deemed satisfied by reason of the Plan’s satisfaction of the safe harbor
requirements of sections 401(k)(12) and (m)(11) of the Code. However, this Plan
extends eligibility to make 401(k) contributions to Employees after 30 days of
Eligibility Service (Section 3.1(b)) but does not provide the safe harbor
matching contributions to such Employees until they have satisfied the minimum
service requirements in Section 3.1(c). As such, the ACP testing requirements
are theoretically applicable to the Employees who have not met the statutory
minimum age or service requirements. Nevertheless, the ACP provisions remain in
the Plan solely for such group, as provided in (2) below.

(2)        Special Rules for Early Participation.   For testing purposes, the
Plan shall be treated as two separate plans: one benefiting the Employees who
have satisfied the lower minimum age and service conditions of the Plan but not
the greatest such conditions permitted under section 410(a) of the Code
(hereinafter “Component Plan A”); and one benefiting Employees who have
satisfied the greatest such conditions permitted under section 410(a) of the
Code (hereinafter “Component Plan B”). The testing in this Section 4.7 shall be
applied as follows:

The testing shall be applied solely to Component Plan A because Component Plan B
satisfies the safe harbor requirements of sections 401(k)(12) and (m) (11) of
the Code so as to eliminate the need for such testing. In this regard, the
Actual Deferral Percentages and Actual Contribution Percentages shall be
determined separately for Component Plan A.

The provision shall be administered in accordance with rules and regulations
promulgated by the Secretary of Treasury or its delegate,

(b)        Current Year Testing.      For Component Plan A, the Actual
Contribution Percentage for any Plan Year for Participants who are Highly
Compensated Employees shall not exceed the greater of:

(1)        1.25 times the Actual Contribution Percentage for the current Plan
Year for Participants who are Non-highly Compensated Employees; or

(2)        2 times the Actual Contribution Percentage for the current Plan Year
for Participants who are Non-highly Compensated Employees provided that the
Actual Contribution Percentage for the Participants who are Highly Compensated
Employees shall not exceed the Actual Contribution Percentage for the current
Plan Year for Participants who are Non-highly Compensated Employees by more than
2 percentage points.

 

4-8



--------------------------------------------------------------------------------

4.8        Treatment of Excess Contributions.

(a)        Excess Elective Deferrals.

(1)        Participant Election.    If amounts are includible in a Participant’s
gross income under section 402(g) of the Code for a taxable year of the
Participant, the Participant may elect to receive a distribution from his
Section 401(k) Salary Deferral Account in an amount up to the sum (or
difference) of:

(A)       the lesser of:

(i)        the amount includible in his gross income under section 402(g) of the
Code for the taxable year; or

(ii)       the sum of his compensation reduction under Section 4.1(a) for the
taxable year plus; (or minus)

(B)       the income (or loss) allocable to the amount determined under
(A) through the end of such taxable year (i.e., excluding so-called gap period
earnings) determined in accordance with Treasury Regulations.

(2)        Procedure.    An election under (1) above shall be made in writing,
signed by the Participant, on such form as the Administrator shall direct and
shall be effective only if received by the Administrator no later than the first
April 1st following the close of the Participant’s taxable year to which the
election relates. A Participant who has exceeded the limits of Section 4.3(c)
shall be deemed to have made an election hereunder to the extent of such excess.

(3)        Distribution.      Any other provisions of the Plan to the contrary
notwithstanding, the amount determined under (1) if properly elected under
(2) shall be paid to the Participant as a lump sum no later than the first
April 15th following the close of the Participant’s taxable year to which the
election relates.

(4)        Effect on Other Provisions.  Except to the extent provided by the
Secretary of the Treasury or his delegate, distributions hereunder shall be
taken into account under Sections 4.3(b) and 4.7.

(b)        Excess Section 401(k) Deferrals.

(1)        Excess Actual Deferral Percentage.  In the case of Component Plan A,
as referred to in Section 4.3(b), if the Actual Deferral Percentage for a Plan
Year for the Participants who are Highly Compensated Employees exceeds the
maximum amount allowable under Section 4.3(b), then the Administrator shall
determine the amount to be distributed, and the Highly Compensated Employees
subject to receiving a distribution, in accordance with the Code and applicable
Treasury Regulations.

 

4-9



--------------------------------------------------------------------------------

(2)        Distribution.      Any other provisions of the Plan to the contrary
notwithstanding, the Administrator shall distribute the amount determined under
(1) above to each Highly Compensated Employee determined under (1) above as a
lump sum cash distribution no later than the last day of the following Plan
Year; provided, however, the Employer shall be subject to a 10% excise tax under
section 4979 of the Code if the distributions (or forfeitures) are not made
before the close of the first 2 1⁄2 months of such following Plan Year. The
income (or loss) allocable to the amount determined under (1) above through the
end of the Plan Year of the excess contributions (i.e., excluding so-called gap
period earnings) determined by the Administrator in accordance with applicable
Treasury Regulation, shall also be distributed.

(3)        Effect on Other Provisions.  If distributions are made in accordance
with this Section 4.8(b) with respect to a Plan Year, then the limitations of
Section 4.3(b) shall be deemed satisfied for the Plan Year. Except to the extent
provided by the Secretary of Treasury, distributions hereunder shall be taken
into account under Article 5.

(c)        Excess Actual Contribution Percentage.

(1)        Excess Actual Contribution Percentage.  In the case of Component Plan
A, as referred to in Section 4.7(b), if the Actual Contribution Percentage for a
Plan Year for the Participants who are Highly Compensated Employees exceeds the
maximum amount allowable under Section 4.7 (after application of (a) and
(b) above), then the Administrator shall determine the amount to be distributed
(or, if forfeitable, forfeited) (“Excess Aggregate Contributions”) in accordance
with the Code and applicable Treasury Regulations and the following. “Excess
Aggregate Contributions” shall mean, with respect to any Plan Year, the excess
of:

(A)       The aggregate amount of contributions actually taken into account in
computing the Actual Contribution Percentage of Highly Compensated Employees for
such Plan Year, over

(B)       The maximum amount of such contributions permitted by the Actual
Contribution Percentage test (determined by hypothetically reducing
contributions made on behalf of Highly Compensated Employees in order of the
ratios calculated separately for each such Participant (under Section 2.3)
beginning with the highest of such percentages).

(2)        Required Distributees and Forfeitures.    Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of contributions taken into account in calculating the Actual
Contribution Percentage test for the year in which the excess arose, beginning
with the Highly Compensated Employee with the largest amount of such
contributions and continuing in descending order until all the Excess Aggregate
Contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution (or forfeiture) of any Excess
Aggregate Contributions.

(3)        Distribution and Forfeiture.    The Administrator shall distribute to
(or forfeit from in the case of a forfeitable amount) each Highly Compensated
Employee specified in (2) above from his Account the sum (or difference) of:

(A)       the amount (if any) determined under (2) above; plus (or minus)

(B)       the income (or loss) allocable to the amount determined under
(A) through the end of the Plan Year of the Excess Aggregate Contributions
(i.e., excluding so-called gap period earnings) determined by the Administrator
in accordance with applicable Treasury Regulations earnings).

 

4-10



--------------------------------------------------------------------------------

Any other provisions of the Plan to the contrary notwithstanding, the
Administrator shall distribute (or forfeit, as applicable) the amount so
determined as a lump sum no later than the last day of the following Plan Year;
provided, however, the Employer shall be subject to a 10% excise tax under
section 4979 of the Code if the distributions (or forfeitures) are not made
before the close of the first 2 1⁄2 months of such following Plan Year. Any
forfeitures in this Section 4.8(c) may not be allocated to Participants who
receive a distribution or incur a forfeiture under this Section 4.8.

(4)        Effect on Other Provisions.  If distributions are made in accordance
with this Section 4.8 with respect to a Plan Year, then the limitations of
Section 4.7 shall be deemed satisfied for the Plan Year. Except to the extent
provided by the Secretary of the Treasury, distributions hereunder shall be
taken into account under Article 5.

4.9        Return of Employer Contributions.

(a)        Mistake of Fact.  If a contribution by an Employer to the Plan is
made by reason of a mistake of fact, then, subject to (c) below, such
contribution may be returned to the contributing Employer within 1 year after
the payment of such contribution.

(b)        Deductibility.    Employer contributions to the Plan are conditioned
upon the deductibility of such contributions under section 404 of the Code, and,
subject to (c) below, such contributions (to the extent disallowed) may be
returned to the contributing Employer within 1 year after the disallowance of
the deduction.

(c)        Limitation on Return.  The amount of the contribution which may be
returned to an Employer under paragraph (a) or (b) above shall be limited to the
excess of the amount contributed over the amount that would have been
contributed had there not occurred a mistake of fact or a mistake in determining
the deduction. Earnings attributable to such excess may not be returned to an
Employer, but losses attributable thereto must reduce the amount to be so
returned. Furthermore, the amount of the contribution which may be returned
shall be limited so as not to cause the balance to the credit of a Participant’s
Account to be reduced to less than the balance which would have been credited to
his Account had such contribution not been made.

4.10     Rollover Contributions.

(a)        Traditional Rollovers.    A Participant, while in the employ of the
Employer, may contribute to the Plan money and/or other property acceptable to
the Trustee that qualifies for such a rollover under the provisions of section
402(c) or 403(a)(4) of the Code or that qualifies as a rollover contribution
under section 408(d)(3) of the Code; provided however, no amounts constituting
accumulated deductible employee contributions, as defined in section 72(o)(5) of
the Code, after-tax employee contributions or traditional Individual Retirement
Account (IRA) contributions may be so contributed. Any rollover contribution
shall be credited to such Participant’s Traditional Rollover Account as soon as
administratively feasible following the Trustee’s receipt thereof. If any amount
received as a rollover contribution is determined not to qualify for a rollover,
then such amount (adjusted for any gain or loss) shall be returned to the
Participant as soon as practical.

 

4-11



--------------------------------------------------------------------------------

(b)        Roth Rollover.    The Administrator may accept a direct rollover from
a Roth elective deferral account under an applicable retirement plan described
in section 402A(e)(1) of the Code, but only if such rollover meets the
applicable requirements of (a) above and section 402(c) of the Code. The
Administrator shall provide separate sub-accounting within a Participant’s
Rollover Account so as to track designated Roth contributions (and investment
earnings and losses thereon) separately from non-Roth rollover contributions.
Rollovers of designated Roth contributions (and earnings on such contributions)
shall be credited to the Participant’s Roth Rollover Account, as soon as
administratively feasible following the Trustee’s receipt thereof.

(c)        Administration.    In any withdrawal, distribution, plan loans or
other relevant circumstances where a Participant has amounts in both a
Traditional Rollover Account and a Roth Rollover Account, the Administrator in
its discretion shall determine which amounts are affected.

 

4-12



--------------------------------------------------------------------------------

ARTICLE 5

LIMITATIONS ON ANNUAL ADDITIONS

5.1        Definitions.  For purposes of this Article 5, the following terms
shall have the following meanings:

(a)        “Annual Addition” means, with respect to the Plan, any other Defined
Contribution Plan in which a Participant participates or has participated, and
any account described in (4) or (5) below, the sum, for the Limitation Year, of:

(1)        all employer contributions (other than amounts restored in accordance
with section 411(a)(3)(D) or 411(a)(7)(C) of the Code and excluding restorative
payments resulting from a fiduciary’s actions for which there is a reasonable
risk of liability) allocated to his account;

(2)        all forfeitures allocated to his account;

(3)        100% of his own contributions (other than rollover contributions,
repayments of loans or of amounts described in section 411(a)(7)(B) of the Code
in accordance with the provisions of section 411(a)(7)(C) of the Code and
repayments of amounts described in section 411(a)(3)(D) of the Code, direct
transfers between qualified plans);

(4)        amounts allocated to an individual medical benefit account, as
defined in section 415(1)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer or an Affiliate; and

(5)        amounts derived from contributions paid or accrued in taxable years
ending after such date, which are attributable to post-retirement medical
benefits allocated to the separate account of a key employee, as defined in
section 419A(d)(3) of the Code, under a welfare benefits fund, as defined in
section 419(e) of the Code, maintained by the Employer or an Affiliate.

A Participant’s Annual Addition shall include such other amounts as the
Commissioner of Internal Revenue properly determines. An Annual Addition shall
be deemed credited to a Participant’s account with respect to an applicable
Limitation Year if it is allocated to his account under the terms of such plan
as of any date within such applicable Limitation Year; provided however, such
amount must be actually contributed within the lime limit prescribed by
applicable Treasury Regulations.

(b)        (1)        “Defined Contribution Plan” means each of the following
(whether or not terminated) maintained by the Employer or an Affiliate:

(A)       a plan that is qualified under section 401 of the Code and that
provides for an individual account for each participant and for benefits based
solely on the amount contributed to the participant’s account, and any income,
expenses, gains and losses, and any forfeitures of accounts of other
participants which may be allocated to such participant’s account;

 

5-1



--------------------------------------------------------------------------------

(B)       a Participant’s contributions to a Defined Benefit Plan; and

(C)       contributions by the Employer or an Affiliate to a simplified employee
pension (as defined in section 408(k) of the Code).

(2)        With respect to any Participant who is in control of the Employer
within the meaning of section 414(b) or (c) of the Code, as modified by section
415(h) of the Code, the term “Defined Contribution Plan” includes an annuity
contract described in section 403(b) of the Code.

(c)        “Limitation Year” means the calendar year or any other
12-consecutive-month period adopted pursuant to written resolution.

(d)        “Section 415 Compensation” means the total wages as defined in
section 3401 of the Code and all other payments of compensation by the Employer
(in the course of its trade or business) for which the Employer is required to
furnish the Employee a written statement under sections 6041(d), 6051(a)(3) and
6052 of the Code determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in
section 3401(a)(2) of the Code). Effective for Limitations Years beginning after
December 31, 1997, the term includes any elective deferrals (as defined in
section 402(g)(3) of the Code) and any amount which is contributed or deferred
at the election of the Employee and which is not includible in the Employee’s
gross income by reason of section 125 or 457 of the Code. Effective for
Limitation Years beginning after December 31, 2000, the term also includes
elective amounts that are not includible in the gross income of the Employee by
reason of section 132(f)(4) of the Code. Section 415 Compensation actually paid
or made available to a Participant within a Limitation Year (including, at the
election of the Employer, amounts earned but not paid in a Limitation Year
because of the timing of pay periods and pay days if these amounts are paid
during the first few weeks of the next Limitation Year, the amounts are included
on a uniform and consistent basis with respect to all similarly situated
Employees and no amount is included in more than one Limitation Year) shall be
used.

Except as follows, in order to be taken into account for a Limitation Year,
Section 415 Compensation must be paid or treated as paid to an Employee prior to
the Employee’s severance from employment with the Employer. Compensation
described below does not fail to constitute Section 415 Compensation merely
because it is paid after the Employee’s severance from employment with the
Employer provided it is paid by the later of 2 1⁄2 months after the severance or
the end of the Limitation Year that includes the date of the severance.
Compensation is subject to this rule if (A) it is regular compensation for
services during the Employee’s regular work hours or for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and (B) the payment would have
been paid to the Employee prior to a severance from employment if the Employee
had continued in employment with the Employer.

 

5-2



--------------------------------------------------------------------------------

In addition, Section 415 Compensation shall include:

 

(A)

Payments after severance from employment for the following, provided (i) the
amounts are paid by the later of 2 1⁄2 months after severance from employment or
the end of the Limitation Year that includes the date of severance, and
(ii) those amounts would have been included in the definition of Section 415
Compensation if they were paid prior to the Employee’s severance from employment
with the Employer: unused accrued bona fide sick pay, vacation, or other leave
if the Employee would have been able to use the leave if employment had
continued or payments of nonqualified deferred compensation that are includible
in gross income and that would have been paid to the Employee at the same time
had his employment continued.

 

 

(B)

Post-severance pay to an individual who does not currently perform services for
the Employer by reason of qualified military service (as that term is defined in
section 414(u)(1) of the Code) to the extent those payments do not exceed the
amounts the individual would have received had he continued to perform services
for the Employer rather than entering qualified military service.

 

 

(C)

Post-severance pay to a Participant who is permanently and totally disabled, to
the extent provided in applicable Treasury Regulations.

 

For any Limitation Year, only the first $265,000 (as adjusted by the Secretary
of Treasury in accordance with section 401(a)(17) of the Code) of Section 415
Compensation shall be taken into account.

5.2        Limitation on Annual Addition.

(a)        Limitation.  Subject to Section 5.3, and subject to Treasury
Regulations covering the aggregation during a Limitation Year of previously
unaggregated plans, the Annual Addition with respect to a Participant for any
Limitation Year to which section 415 of the Code applies shall not exceed the
lesser of:

(1)        $53,000 (as adjusted under section 415(d) of the Code), or

(2)        100 percent of such Participant’s Section 415 Compensation for such
Limitation Year.

The limitation in (2) above shall not apply with respect to any contributions
for medical benefits (within the meaning of section 401(h) or 419A(f)(2) of the
Code) which are otherwise treated as an Annual Addition under section 415(1) or
419A(d)(2) of the Code. In addition, the limitations shall not apply to
contributions under section 414(v) of the Code.

(b)        Treatment of Excess Annual Additions.    Effective as of January 1,
2008, the correction methods for handling excess Annual Additions specified in
the Old Plan no longer apply. However, similar correction methods may be
available under the IRS Employee Plans Compliance Resolution System.

 

5-3



--------------------------------------------------------------------------------

ARTICLE 6

VESTING AND FORFEITURES

6.1        Vesting Provisions.

(a)        Fully Vested Accounts.  A Participant’s rights to the following
subaccounts shall be nonforfeitable at all times:

(1)        After-Tax Account;

(2)        Ohio Company SIP Matching Contribution Account;

(3)        Old Kent After-Tax Account;

(4)        Old Kent Matching Account (effective September 10, 2010 with respect
to such Accounts not previously forfeited);

(5)        Old Kent Pre-Tax Account;

(6)        Old Kent Rollover/Transfer Account;

(7)        Post -2014 Employer Matching Account;

(8)        Pre-2004 Employer Contribution Account;

(9)        Prior Plan Employer Contribution Account;

(10)      Qualified Non-Elective Contribution Account;

(11)      Rollover Account (including the Traditional Rollover Account and the
Roth Rollover Account);

(12)      Section 401(k) Salary Deferral Account (including the Pre-Tax 401(k)
Account of the Roth 401(k) Account).

(b)        Other Subaccounts.

(1)        At Normal Retirement Age.  Upon and after a Participant’s attainment
of Normal Retirement Age, if he is then in the service of the Employer or an
Affiliate, he shall have a nonforfeitable right to his entire Account (including
each of its subaccounts).

(2)        Prior to Normal Retirement Age.

(A)       Vesting Schedule.

(i)        2004-2006 Profit Sharing Account.    A Participant shall have a
nonforfeitable right to a percentage of his 2004-2006 Profit Sharing Account
(attributable to contributions for Plan Years beginning after December 31, 2003
and before January 1, 2007) on the basis of the number of Vesting Years with
which he is credited, pursuant to the following schedule:

 

Vesting Years

Nonforfeitable Percentage

Less than 5 0% 5 or more 100%

 

6-1



--------------------------------------------------------------------------------

(ii)       Pre-2015 Employer Matching Account.  A Participant shall have a
nonforfeitable right to a percentage of his Pre-2015 Employer Matching Account
on the basis of the number of Vesting Years with which he is credited, pursuant
to the following vesting schedule:

 

Vesting Years

Nonforfeitable Percentage

Less than 3 0% 3 or more 100%

(iii)      First Charter Employer Contribution Account.        A Participant
shall have a nonforfeitable right to a percentage of his First Charter Employer
Contribution Account on the basis of the number of his Vesting Years with which
he is credited, pursuant to the following vesting schedule:

 

Vesting Years

Nonforfeitable Percentage

Less than 2 0% 2 25% 3 50% 4 75% 5 or more 100%

 

Upon and after a Participant’s attainment of age 65, if he is then in the
service of the Employer or an Affiliate, he shall have a nonforfeitable right to
his First Charter Employer Contribution Account.

Notwithstanding the above vesting schedule, a Participant shall be fully vested
in his First Charter Employer Contribution Account provided the Administrator
determines in its sole and absolute discretion that the Participant has been
identified in writing by Fifth Third Bancorp (or any of its subsidiaries) for
severance under Fifth Third Bancorp’s severance policy in connection with the
merger of First Charter Corporation into Fifth Third Financial Corporation
(whether or not such Participant continues employment until his actual release
dale and actually receives severance pay).

(iv)      FNB Employer Contribution Account.  A Participant shall have a
nonforfeitable right to a percentage of his FNB Employer Contribution Account on
the basis of the number of his Vesting Years with which he is credited, pursuant
to the following vesting schedule:

 

Vesting Years

Nonforfeitable Percentage

Less than 1 0% 1 20% 2 40% 3 60% 4 80% 5 or more 100%

 

6-2



--------------------------------------------------------------------------------

Upon and after a Participant’s attainment of age 62, if he is then in the
service of the Employer or an Affiliate, he shall have a nonforfeitable right to
his FNB Employer Contribution Account.

Notwithstanding the above vesting schedule, a Participant whose position as an
Employee was affected by the restructuring of F.N.B. Corporation and who was
notified of such before August 20, 2003, shall be fully vested in his FNB
Employer Contribution Account provided his employment continued through the
separation date set by his employer.

A Participant whose position was eliminated as a result of the affiliation of
First National Bankshares of Florida, Inc. (and subsidiaries) with Fifth Third
Bancorp and who receives a benefit under the First National Bankshares of
Florida, Inc. Severance Pay Plan, shall be fully vested in his FNB Employer
Contribution Account.

(v)        Post-2006 Profit Sharing Account.  A Participant shall have a
nonforfeitable right to a percentage of his Post-2006 Profit Sharing Account
(attributable to contributions for Plan Years beginning on or after January 1,
2007) on the basis of the number of Vesting Years with which he is credited,
pursuant to the following schedule:

 

Vesting Years

Nonforfeitable Percentage

Less than 3 0% 3 or more 100%

(B)       Death or Disability.      Anything in (A) above to the contrary
notwithstanding, if a Participant’s employment by the Employer terminates
because of his death or incurrence of a Disability, then his entire Account
(including each of its subaccounts) shall be fully vested.

(C)       Changes in Vesting Schedule.    Anything in the foregoing to the
contrary notwithstanding, if the adoption of the Plan or of an amendment thereto
results in a change in any vesting schedule, then each Participant shall have a
nonforfeitable right to a percentage of the particular Account to which such
vesting schedule relates that is no less than the vested percentage in such
Account computed on the date immediately prior to the later of the date of such
adoption or the effective date of such adoption, and without regard to such
adoption.

(3)        Forfeiture for Break in Service.  If a Participant incurs a Break in
Service, then his forfeitable interest (as of such incurrence) in his Account
shall be forfeited.

(4)        Effect of Certain Distributions.      Except as otherwise provided in
paragraph (5) or (6) below, if a Participant who is not fully vested in his
First Charter Employer Contribution Account or his FNB Employer Contribution
Account receives an amount therefrom prior to his incurrence of a Break in
Service, then, at any relevant time after such distribution and prior to his
incurrence of a Break in Service, the vested portion (“X”) of his First Charter
Employer Contribution Account or his FNB Employer Contribution Account, as the
case may be, after the distribution (“AB”) shall be an amount determined by the
formula

X = P (AB + D) - D

where “P” is the vested percentage at the relevant time and “D” is the amount of
the distribution.

 

6-3



--------------------------------------------------------------------------------

(5)        Effect of Cash-Out Distributions.

(A)       Forfeiture.  If a Participant, who is not fully vested in his Account,
terminates service and receives a distribution of the present value of his
entire nonforfeitable interest, then his forfeitable interest therein shall be
forfeited immediately; provided however, if the present value of the portion of
the distribution attributable to Employer contributions exceeds $5,000, then
there shall be no forfeiture hereunder unless the Participant has voluntarily
requested to receive such distribution.

(B)       Restoration.    Any amount that a Participant forfeited under
(A) above shall be restored, unadjusted for any gains or losses, if such
Participant resumes employment with the Employer covered by the Plan and if he
repays to the Plan the full amount of such distribution before the earlier of:

(i)        his incurrence of a Break in Service, or

(ii)       the end of the five-year period beginning with his resumption of
employment with an Employer covered by the Plan.

(C)       Source of Restoration.    Any restoration under (B) above shall be
made from available forfeitures before any other allocation thereof, and, if
such forfeitures are insufficient, then the Employer shall contribute the
difference.

(D)       Special Rule.    A Participant, who has no vested interest in his
Account and who terminates service, shall be treated for purposes of (A) above
as if he had received a distribution of the present value of his entire
nonforfeitable interest as of the date of his termination of service. Such a
Participant who resumes employment with the Employer covered by the Plan before
he incurs a Break in Service, shall be treated under (B) above as if he had
repaid to the Plan the full amount of that distribution as of the date of his
resumption of employment.

(6)        Forfeiture for Death After Separation from Service.   If a
Participant dies after his termination of employment with the Employer and if
the Administrator has notice thereof, then any forfeitable portion of his
Account shall be forfeited.

6.2        Allocation of Forfeitures.  Forfeitures occurring during a Plan Year,
first, shall be applied to any required restoration of forfeitures and then, to
the reduction of the Employer’s contributions to the Plan. In the discretion of
the Employer, forfeitures may be used to pay administrative expenses of the
Plan.

6.3        Vesting Upon Termination or Partial Termination of the Plan or
Discontinuance of Contributions.    Notwithstanding the provisions of
Section 6.1, upon the termination or partial termination of the Plan or the
complete discontinuance of contributions under the Plan, the amounts then
credited to all affected Participants’ Accounts shall be nonforfeitable.

6.4        Unclaimed Benefits.      Anything in the Plan to the contrary
notwithstanding, if a Participant or other person entitled to a benefit
(including a benefit being paid or payable under

 

6-4



--------------------------------------------------------------------------------

the Old Plan) has not been found within 5 years after such payment becomes due,
then such benefit shall be forfeited. However, if such Participant or other
person is thereafter located, then, no later than 60 days after the date on
which such Participant or other person is located, the Employer shall contribute
the amount of such benefit to the Plan, and such contribution shall be used to
restore such benefit retroactively and shall be in the same amount as was
payable at the time such benefit became due without any adjustment for the time
between the date such benefit became due and such restoration.

 

6-5



--------------------------------------------------------------------------------

ARTICLE 7

INVESTMENT OF ACCOUNTS

7.1        Funding Policy and Method.

(a)        Establishment.    The Administrator shall establish, for the Plan, a
funding policy and method, which shall be consistent with the objectives of the
Plan, ERISA and any other applicable legal requirements and which shall identify
the Plan’s short-run and long-run financial needs with respect to liquidity and
investment growth, as the same may change from time to time. Such funding policy
shall be communicated as soon as practicable to those who are responsible for
investment of the Plan Assets.

(b)        Funding Entity.    The Plan Assets shall be held under and the
benefits under the Plan shall be funded through The Fifth Third Profit Sharing
Trust as it may be amended from time to time. The trust so established and
maintained is and shall be a part of the Plan. In addition, Plan Assets may be
held under and the benefits under the Plan may be funded through such other
trusts as the Employer, in its discretion, may establish or cause to be
established or entered into for the purposes of carrying out the Plan. The
Employer shall determine the form and terms of any such trust, from time to
time, consistent with the objectives of the Plan, ERISA and any other applicable
legal requirements, and may remove any trustee and select a successor trustee or
trustees or may terminate any such trust. Any such trust so established and
maintained is and shall be a part of the Plan.

(c)        Investment Elections.

(1)        Participant Investment Elections.    Each Participant shall elect the
manner in which his Account, including any future contributions thereto, are to
be invested as provided in this Section 7.1(c). Neither the Administrator, the
Employer, nor the Trustee shall have any fiduciary responsibility in connection
with the Participant’s investment choices.

(A)       Core Investment Funds.  Each Participant may invest part or all of his
Account using such core investment funds as are made available under the Plan.
The Administrator shall direct the Trustee as to the core investment funds to be
made available, including the Fifth Third Stock Fund (as defined below).

(B)       Self-Directed Brokerage Account.    Each Participant also has the
choice of investing part or all of his Account under the self-directed brokerage
account arrangement made available under the Plan. Under this feature, the
Participant may choose from among a high number of investment options made
available through the brokerage arrangement. Neither the Administrator, the
Employer, nor the Trustee shall have any duty to determine the suitability or
prudence of any of the investment options available under the brokerage
arrangement.

(2)        Procedural.  An investment election shall be made in such manner as
the Administrator shall direct. The Administrator shall have the power and
authority in its sole, absolute and uncontrolled discretion to prescribe rules
and procedures applicable to this investment election feature. Without
limitation, this may include rules and procedures which

 

7-1



--------------------------------------------------------------------------------

limit the frequency of changes to elections, prescribe times for making
elections, including new elections when a core investment fund (referred to in
(1)(A) above) is eliminated or when the Administrator determines to implement a
re-enrollment, regulate the amount or increment a Participant may allocate to a
particular fund or the self-directed brokerage account, require or allow an
election (or election change) to relate only to future contributions, specify
how an election may apply to the subaccounts within an Account and provide for
the investment of an Account of a Participant who fails to make an investment
election when required to do so, as more fully described in (3) below.

(3)        Default Investment Alternative.    The Administrator may designate
one or more default investment alternatives and may prescribe the circumstances
in which a Participant’s Account (or portion thereof) is to be invested in a
default investment alternative. Such circumstances may include, without
limitation, when an original investment election is not correctly and timely
made by a Participant, when a core investment fund (referred to in (1)(A) above)
is eliminated and a new election is not correctly and timely made by a
Participant for any amounts in that fund, or in a re-enrollment in which
Participants are required to make new investment elections, and a Participant
does not respond with a correct and timely investment election.

The Administrator may administer the default investment alternatives in a manner
intended to qualify for the safe harbor of ERISA §404(c)(5). Neither the
Administrator, the Employer, nor the Trustee shall have any fiduciary
responsibility in connection with the failure of a Participant to make an
investment election when required to do so, or the resulting investment of his
Account (or portion thereof) in a default investment alternative.

7.2        Investment Adjustment.    The Administrator shall account for the
investments and investment transactions attributable to each Account separately.
Earnings or losses on Plan Assets attributable to a particular Account shall be
allocated solely to that Account. All determinations of the investment
adjustments under this Section and under Section 7.3 below and any Appendix
shall be made by the Administrator, and such determinations when so made by the
Administrator shall be conclusive and shall be binding upon all persons.

7.3        Fifth Third Stock Fund.

(a)        General.  The Trustee shall segregate a portion of the Plan Assets
into a separate fund to be known as the “Fifth Third Stock Fund.” The Fifth
Third Stock Fund shall be invested primarily in shares of common stock of Fifth
Third Bancorp. The Fund may also be invested in short-term liquid investments to
the extent the Administrator or Trustee determines desirable to accommodate the
expected short-run liquidity needs of the Plan or Fund. The Trustee shall have
no discretionary authority to sell Fifth Third Bancorp shares or to refrain from
acquiring additional Fifth Third Bancorp shares with funds not held for
short-run liquidity needs. In the event of a merger or other corporate
transaction, the Fund may hold whatever assets that may be received.

The provisions of this paragraph shall apply to any investment in the Fifth
Third Stock Fund as long as the shares of common stock of Fifth Third Bancorp
are publicly traded or treated as publicly traded under Code Section 401(a)(35).
Notwithstanding any other provision of the Plan

 

7-2



--------------------------------------------------------------------------------

to the contrary, a Participant whose Account is invested, to any extent, in the
Fifth Third Stock Fund shall be permitted to divest such investment and
re-invest in other investment funds made available under the Plan. At least
three diversified investment funds with materially different risk return
characteristics will be offered as alternatives to the Fifth Third Stock Fund.
There will be no restrictions or conditions on investment in the Fifth Third
Stock Fund that do not also apply to investment in the other investment funds.

(b)        Investment Adjustment.  The Plan Assets comprising the Fifth Third
Stock Fund shall be valued daily at fair market value and the Participants’
Accounts (and appropriate subaccounts) shall be adjusted daily to reflect the
change in value of the Fifth Third Stock Fund.

(c)        Voting of Employer Securities.    To the extent a Participant’s
Account (or any subaccount) is invested in the Fifth Third Stock Fund, the
Participant (or in the event of his death, his Beneficiary) shall have the right
to instruct the Trustee in writing as to the manner in which the shares
represented by his interest in such Fund are to be voted at each annual or
special meeting of the shareholders of Fifth Third Bancorp and as to the manner
in which any other right relating to such stock is to be exercised. In the event
that any Participant (or Beneficiary) shall fail to instruct the Trustee, then
the Trustee shall vote such shares in the same ratio in which the total shares
with respect to which timely instructions were received were voted in such
matters.

(d)        ESOP Dividend Pass-Through Election.      A Participant with an
Account (including any subaccount) invested in the Fifth Third Stock Fund (or in
the event of his death, his Beneficiary), shall have the right to elect, in
accordance with instructions or procedures of the Administrator, or its delegate
to either (1) leave such dividends in the Plan for reinvestment in common stock
of Fifth Third Bancorp under the Fifth Third Stock Fund or otherwise; or
(2) take the dividends in cash. This election shall be available with respect to
only those subaccounts (invested in the Fifth Third Stock Fund) in which the
Participant (or Beneficiary) is 100% vested.

7.4        Life Insurance.  No life insurance shall be purchased under the Plan.

7.5        Loans.

(a)        Eligibility.  Upon filing the proper application form with the
Administrator by a Participant, the Administrator may authorize and direct the
Trustee on behalf of the Plan, to grant a loan to such Participant from the Plan
Assets, subject to the conditions set forth below.

(b)        Conditions.  Loans under (a) above shall meet all of the following
requirements:

(1)        Loans shall be made available to all Participants on a reasonably
equivalent basis; provided that loans shall not be available to Participants who
are not Employees (other than former Employees who are parties in interest
within the meaning of section 3(14) of ERISA).

(2)        A Participant may borrow solely from his Section 401(k) Salary
Deferral Account, Old Kent Pre-Tax Account, Rollover Account, Old Kent
Rollover/Transfer Account and other subaccounts referred to in an Appendix to
the extent attributable to elective deferrals described in section 402(g)(3) of
the Code or rollover contributions.

 

7-3



--------------------------------------------------------------------------------

(3)        A Participant may have only one loan outstanding at any time.

(4)        A Participant loan must be in an amount equal to at least $1,000.

(5)        Loans shall not be made available to Highly Compensated Employees in
an amount greater than the amount made available to other Participants.

(6)        Loans shall bear a reasonable rate of interest equal to the rate that
the Fifth Third Bank, in its lending business, would charge on a similar loan.

(7)        Loans shall be adequately secured, which security shall,
notwithstanding Section 14.2, consist of an assignment of up to 50 percent of a
borrowing Participant’s nonforfeitable Account under the Plan. The Administrator
may allow such an assignment to consist solely of amounts not attributable to
elective deferrals described in section 402(g)(3) of the Code if such amounts
would constitute adequate security.

(8)        Loans shall be repaid only by payroll withholding properly authorized
by the Participant; provided that the Administrator may allow complete
prepayment through other means; and provided further, a Participant who is on a
leave of absence may pay installments by cashier’s check, certified check or
money order, to the extent his pay (if any) is insufficient to meet the
repayment schedule.

(9)        No Participant loan shall exceed the limitations under (c) below.

(10)      In the event of default, foreclosure on the Participant’s accrued
nonforfeitable benefit, to the extent used as security for the loan, will occur
after a distributable event occurs under the Plan. Events constituting default
shall be specified in the promissory note or security agreement to be executed
by the Participant.

(c)        Limitation on Amount.    A loan under the Plan (when added to any
other loans outstanding under the Plan and any other plans taken into account
under section 72(p)(2)(D) of the Code) to a Participant shall not exceed the
lesser of:

(1)        $50,000 reduced by the excess (if any) of -

(A)       the highest outstanding balance of loans from the Plan (and other
plans taken into account) during the one-year period ending on the day before
the date on which such loan was made, over

(B)       the outstanding balance of loans from the Plan (and other plans taken
into account) on the date such loan was made, or

(2)        one-half of the nonforfeitable portion of the Participant’s Account.

(d)        Distributable Event.    Solely for purposes of foreclosure on the
Participant’s nonforfeitable Account, to the extent used as security for the
loan, default on a Participant’s note shall be deemed to be a distributable
event for such a Participant (in addition to the other distributable events
under the Plan); provided however, with respect to a Participant’s
Section 401(k)

 

7-4



--------------------------------------------------------------------------------

Salary Deferral Account, and any other amounts subject to the distribution
limitations of section 401(k)(2), to the extent used as security for the loan,
such a default shall be deemed a distributable event if, and only if, the
Participant has attained age 59-1/2.

(e)        Repayment Period.   Each loan, by its terms, shall be required to be
repaid within 5 years. In addition, loans shall be due and payable in full upon
a Participant’s termination of employment (except in the case of parties in
interest within the meaning of section 3(14) of ERISA) and such repayment need
not be through payroll withholding.

(f)        Level Amortization.       Each loan shall be subject to substantially
level amortization, with payments of principal and interest not less frequently
than quarterly, over the term of the loan.

(g)        Earmarking.    If a loan is made to a Participant pursuant to
(a) above, then his interest in other Plan Assets shall be reduced by the amount
of the loan, the loan shall be an investment of his Account, and interest and
other amounts allocable to such loan shall be allocated only to his Account.

(h)        Effect of Default on Benefits.   Upon a Participant’s death, if less
than 100 percent of his Account is payable to his Surviving Spouse, then, in
determining the amount payable to the Surviving Spouse, the amount treated as
payment in satisfaction of any loan (including accrued interest) shall first be
treated as reducing the Account.

(i)        Administration.   The Administrator is authorized to administer the
loan program. Loans will be approved if the proper forms and documentation are
completed and delivered to the Administrator, the amount of the loan requested
does not exceed the limits specified in this Section, adequate security
authorized in this Section is delivered to the Trustee, and the other provisions
of this Section are satisfied. The Administrator is authorized to impose on a
Participant a reasonable administrative fee for his loan.

7.6       Separately Allocable Plan Expenses.   The Administrator may direct
that any expenses attributable to specific Participants’ Accounts due to
investment elections (including the self-directed brokerage account), loans,
withdrawals, distributions, domestic relations orders or any other reasons, be
deducted directly from the Account for which the expense was incurred to the
extent paid from Plan Assets.

 

7-5



--------------------------------------------------------------------------------

ARTICLE 8

WITHDRAWALS AND DISTRIBUTIONS

8.1        Hardship Withdrawals.

(a)        Election.   During his employment with the Employer, and subject to
filing such forms and following such time and other limitations as the
Administrator shall prescribe, a Participant may make withdrawals in the event
of hardship from his Section 401(k) Salary Deferral Account, except to the
extent a loan is secured by such subaccount; provided however, that the
aggregate of any such withdrawals from his Section 401(k) Salary Deferral
Account shall not exceed the aggregate of the compensation reduction
contributions made on the Participant’s behalf under Section 4.1 and any section
401(k) elective deferrals transferred or merged into such subaccount from a
Predecessor Plan.

(b)        Hardship.

(1)        General.   For purposes of (a) above, “hardship” means an immediate
and heavy financial need of an Employee determined in accordance with (2) below.
A withdrawal based upon financial hardship cannot exceed the amount required to
satisfy that need (including taxes and penalties on the withdrawal) determined
in accordance with (3) below.

(2)        Immediate and Heavy Financial Need.  A withdrawal will be deemed to
be made on account of an immediate and heavy financial need of an Employee if
and only if the withdrawal is on account of:

(A)       expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);

(B)       purchase (excluding mortgage payments) of a principal residence of the
Employee;

(C)       payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Employee, or the Employee’s spouse, children, or dependents (as defined in
section 152 of the Code, without regard to Code section 152(b)(1), (b)(2) and
(d)(1)(B));

(D)       the need to prevent the eviction of the Employee from his principal
residence or foreclosure on the mortgage on the Employee’s principal residence;

(E)       payments for burial or funeral expenses for the Employee’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code
without regarding to section 152(d)(1)(B) of the Code); or

(F)       expenses for the repair of damage to the Employee’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income).

 

8-1



--------------------------------------------------------------------------------

(3)        Necessity of the Withdrawal.   A withdrawal will be deemed necessary
to satisfy an immediate and heavy financial need if and only if the
Administrator relies on the Employee’s representations (unless the Administrator
has actual knowledge to the contrary) that the need cannot be relieved by any of
the following:

(A)       reimbursement or compensation by insurance, or otherwise;

(B)       reasonable liquidation of the Employee’s assets and the assets of the
Employee’s spouse and minor children (except for such assets which are held
under an irrevocable trust or under the Uniform Gifts to Minors Act) to the
extent such liquidation itself would not cause an immediate and heavy financial
need;

(C)       discontinuance of compensation reduction contributions under
Section 4.1 by the Employee to the Plan;

(D)       available withdrawals and distributions (including distribution of
ESOP dividends under section 404(k) of the Code) or loans from all plans
maintained by the Employer or by another employer; or

(E)       loans from banks or other commercial lenders.

In addition to such certification, the Employee’s section 401(k) contributions
under Section 4.1 shall be suspended for six months after receipt of the
hardship withdrawal.

(c)        Time of Payment.   Any withdrawal pursuant to this Section shall be
payable in a reasonable time (giving consideration to the nature of the Plan
investments) after the Trustee receives notice of such withdrawal.

8.2        Withdrawals from Certain Accounts.

(a)        Election.   During his employment with the Employer, and subject to
filing such forms and following such time and other limitations as the
Administrator shall prescribe, a Participant shall have the right to make
withdrawals from his After-Tax Account, Old Kent After-Tax Account, Rollover
Account, Old Kent Rollover/Transfer Account, Old Kent Matching Account, and his
Ohio Company SIP Matching Contribution Account, except to the extent a loan is
secured by any such subaccount.

(b)        Time of Payment.   Any withdrawal pursuant to this Section shall be
payable in a reasonable time (giving consideration to the nature of the Plan
investments) after the Trustee receives notice of such withdrawal.

8.3        Withdrawals on or After Attainment of Age 59-1/2.

(a)        Election.   During his employment with the Employer, and subject to
filing such forms and following such time and other limitations as the
Administrator shall prescribe, a Participant may make withdrawals from his
Account (from such subaccounts as he may elect) except to the extent a loan is
secured thereby, after his attainment of age 59-1/2.

 

8-2



--------------------------------------------------------------------------------

(b)        Payment.    Any withdrawal pursuant to this Section shall be payable
in a reasonable time (giving consideration to the nature of the Plan
investments) after the Trustee receives notice of such withdrawal.

(c)        Limitations.   The amount of any withdrawal from a subaccount may not
exceed the Participant’s vested and nonforfeitable interest in that subaccount.

8.4       Events of Distribution to Participants.   A Participant’s benefit
shall become distributable to him on account of:

(a)        termination of employment; or

(b)        the date required under Section 8.6(c).

8.5       Amount of Payment.   The amount of any payment under the Plan shall be
based on the nonforfeitable percentage of the Participant’s Account at the cash
value of the Plan Assets allocable to such Account, as said Plan Assets are
converted to cash (after taking into account all prior payments and/or
withdrawals and the allocation of all contributions to which the Participant is
entitled).

8.6       Time of Payment to a Participant.

(a)        General.   Subject to (b), (c) and (d) below, distribution to a
Participant whose benefit has become distributable shall commence as soon as
administratively feasible after the Participant elects commencement of his
benefit.

(b)        Participant Consent.

(1)        General.     If the value of a Participant’s nonforfeitable benefit
under the Plan exceeds $5,000 (including the value of a Participant’s Rollover
Account and other subaccounts specified in an Appendix attributable to rollover
contributions), then no part of such benefit may be distributed to him prior to
Normal Retirement Age unless he consents in writing to the distribution.

(2)        Written Explanation.   The Administrator shall provide to each
Participant whose consent is required under (1) above, no less than 30 days and
no more than 180 days prior to the commencement of benefit payments, a written
explanation of the material features and relative values of the optional forms
of benefit under the Plan, and his right (if any) to defer receipt of the
distribution, including the consequences of failing to defer such receipt. A
Participant may elect to commence his distribution in less than thirty days (if
administratively feasible) from the date he is provided with the explanation
provided he is informed of his right to the 30-day period.

(3)        Time of Consent.    A Participant’s consent to a distribution must
not be made before he receives the written explanation under (2) above and must
not be made more than 180 days before benefit payments commence.

 

8-3



--------------------------------------------------------------------------------

(c)        Latest Date of Payment.    The payment of a Participant’s
distribution under the Plan shall begin not later than the earlier of:

(1)        the later of:

(A)       the 60th day after the close of the Plan Year in which occurs the
latest of

(i)         the attainment by the Participant of Normal Retirement Age,

(ii)        the 10th anniversary of the date on which the Participant commenced
participation in the Plan, or

(iii)       the termination of the Participant’s service with the Employer and
all Affiliates; or

(B)       such date as the Participant may elect (but not earlier than the
consent of a person if required under (c) above), or

(2)        the April 1 of the calendar year following the later of

(A)       the calendar year in which the Participant attains age 70-1/2 or

(B)       the calendar year in which the Participant retires; provided however,
this subparagraph (B) shall not apply to a Participant who is a Five-Percent
Owner.

With respect to a Participant who first becomes a Five-Percent Owner in a Plan
Year after the Plan Year ending in the calendar year in which he attains age
70-1/2, the calendar year in which such subsequent Plan Year ends shall be the
applicable time for purposes of subparagraph (B).

(d)        Cash-Out Distributions.

(1)        $5,000 and Under Cash-Out.    Any other provisions of the Plan to the
contrary notwithstanding, any amount payable to a Participant under the Plan
shall be paid in a single sum, provided that the value of the Participant’s
nonforfeitable benefit under the Plan (including the value of a Participant’s
Rollover Account and other subaccounts specified in an Appendix attributable to
rollover contributions), determined as of the date of distribution, does not
exceed $5,000, and such payment is made before payment otherwise begins. Such
single sum shall be paid as soon as administratively feasible after the amount
otherwise becomes distributable under the Plan.

 

8-4



--------------------------------------------------------------------------------

(2)        Default Method of Payment.   In the event of such a cash-out under
(1) above (also referred to in Section 9.1(c)), if the Participant does not
affirmatively make an election as to whether to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive such distribution directly in accordance with
Section 9.3, then the Administrator will pay the distribution as follows:

(A)       Roth Accounts.   If the portion of the distribution attributable to
the Roth 401(k) Account and the Roth Rollover Account in the aggregate exceeds
$1,000, then the Administrator will pay such portion of the distribution in a
direct rollover to an individual retirement plan designated by the
Administrator. If the portion of the distribution attributable to the Roth
401(k) Account and the Roth Rollover Account in the aggregate is $1,000 or less,
then the Administrator will pay such portion of the distribution directly to the
Participant.

(B)       Non-Roth Accounts.   If the portion of the distribution attributable
to the non-Roth subaccounts (that is, all subaccounts other than the Roth 401(k)
Account and the Roth Rollover Account) in the aggregate exceeds $1,000, then the
Administrator will pay such portion of the distribution in a direct rollover to
an individual retirement plan designated by the Administrator. If the portion of
the distribution attributable to the non-Roth subaccounts in the aggregate is
$1,000 or less, then the Administrator will pay such portion of the distribution
directly to the Participant.

8.7        Restrictions on Section 401(k) Withdrawals and
Distributions.    Notwithstanding any other provisions to the contrary, a
Participant’s Section 40i(k) Salary Deferral Account, Qualified Non-Elective
Contribution Account, and any other portion of his Account attributable to
compensation deferral contributions under a section 401(k) feature of a
Predecessor Plan shall not be withdrawn or distributed earlier than one of the
following:

(a)        the Participant’s severance from employment;

(b)        the Participant’s death;

(c)        the Participant’s incurrence of a Disability;

(d)        the termination of the Plan without the establishment or maintenance
of another defined contribution plan (other than an employee stock ownership
plan as defined in section 4975(e)(7) or 409(a) of the Code, a simplified
employee pension as defined in section 408(k) of the Code, a SIMPLE IRA plan as
defined in section 408(p) of the Code, a plan or contract that satisfies the
requirements of section 403(b) of the Code, or a plan that is described in
section 457(b) of the Code);

(e)        to the extent provided in Article 8, attainment of age 59-1/2 or
incurrence of a hardship.

An event described in (d) shall qualify as an event allowing a withdrawal or
distribution only if the payment is in a lump sum.

8.8        Effect of Reemployment.    If a Participant is reemployed by an
Employer subsequent to the commencement of a distribution to him under the Plan,
then, subject to Section 8.6(c), the payment of any unapplied amount from his
Account may be suspended at the election of the Participant during the period of
such reemployment and, if so suspended, then shall resume as of the first day of
the month following the termination of his reemployment.

 

8-5



--------------------------------------------------------------------------------

ARTICLE 9

FORM OF PAYMENT TO PARTICIPANTS

9.1       General.

(a)        Withdrawals.   Any in-service withdrawal made pursuant to
Section 8.1, 8.2, or 8.3 shall be paid in a single sum. The single sum shall be
payable in cash. However, a Participant making an in-service withdrawal from his
Old Kent Pre-Tax Account, Old Kent After-Tax Account, Old Kent Matching Account
or Old Kent Rollover/Transfer Account, may elect to have whole shares of Fifth
Third Bancorp stock withdrawn to the extent the applicable subaccount is
invested in the Fifth Third Stock Fund. In the absence of a valid election by
the date the withdrawal is to be paid, the withdrawal shall be in cash.

(b)        Distributions.   When a Participant’s benefit becomes distributable
under Section 8.4 of the Plan, such benefit shall be paid in such of the forms
described below as the Participant elects, subject to (c) below:

(1)        Available Distribution Forms.    The available forms, described in
more detail below, are:

(A)       a single sum,

(B)       periodic installments, not less frequently than annually, with any
installments remaining unpaid at the Participant’s death to be paid to his
Beneficiary,

(C)       partial withdrawal, or

(D)       with respect to Participants covered by an Appendix, such other form
or forms as are specified in the applicable Appendix.

The foregoing are the exclusive forms of benefit available under the Plan.
References below to annuity forms of payment serve only to implement the minimum
distribution rules with respect to annuity forms (if any) that potentially could
be available to particular Participants under a future Appendix.

In the absence of a valid election by the date benefit payments arc to commence,
the form of payout shall be a single sum cash distribution.

(2)        Single Sum. If a single sum payment is otherwise applicable, to the
extent the Participant has his Account invested in the Fifth Third Stock Fund,
he may elect to have whole shares of Fifth Third Bancorp stock distributed to
him in accordance with rules and procedures established by the Administrator,
with the remainder of his distribution in cash.

(3)        Periodic Installments. Periodic installments shall be in cash.

 

9-1



--------------------------------------------------------------------------------

In accordance with rules and procedures established by the Administrator and
subject to the minimum distribution requirements of Section 9.4, a periodic
installment election may be revoked or modified by the Participant.

If the Participant elects periodic installments under (b)(1)(B) above and does
not revoke that election, any amount remaining unpaid at the Participant’s death
shall be paid in a single sum cash distribution to his Beneficiary as soon as
administratively feasible after the Participant’s death. If a Participant dies
after having commenced and then revoked a periodic installment election,
Section 10.1 shall be applied as if the Participant’s benefit had not commenced.

While receiving installment payments, a Participant may also elect a partial
withdrawal from his Account under (b)(1)(C) above.

(4)        Partial Withdrawal.     In accordance with rules and procedures
established by the Administrator, a Participant may make a partial withdrawal
from his Account from time to time under (b)(1)(C) above. A partial withdrawal
shall be in cash.

(c)        Cash-Out Distributions.       Any other provisions of the Plan to the
contrary notwithstanding, any amount payable to a Participant under the Plan
shall be paid in a single sum, provided that the value of the Participant’s
nonforfeitable benefit under the Plan, determined as of the date of distribution
does not exceed $5,000 (including the value of a Participant’s Rollover Account
and other subaccounts specified in an Appendix attributable to rollover
contributions), and such payment is made before payment otherwise begins. Such
single sum shall be paid as soon as administratively feasible after the amount
otherwise becomes distributable under the Plan.

9.2       Distributions under Predecessor Plans. The amount and form of any
distribution being paid or payable or forfeited under a Predecessor Plan to or
by a person, by reason of the occurrence of any event prior to the effective
date of the merger of such Predecessor Plan into the Plan, shall continue to be
subject to the provisions of such Predecessor Plan as in effect on the date of
such occurrence, unless otherwise expressly provided by the Plan.

9.3       Direct Rollover.

(a)        General.   Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a distributee’s election under this Section, but
subject to such exceptions permitted by the Internal Revenue Service, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

(b)        Definitions.

(1)        Eligible rollover distribution.    An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and

 

9-2



--------------------------------------------------------------------------------

the distributee’s designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under
section 401(a)(9) of the Code; any hardship distribution; and except as provided
in (c) below, the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

(2)        Eligible retirement plan.  An eligible retirement plan is an
individual retirement account described in section 408(a) of the Code (including
a Roth IRA described in Section 408A of the Code effective for distributions
after December 31, 2007), an individual retirement annuity described in section
408(b) of the Code, an annuity plan described in section 403(a) of the Code, or
a qualified trust described in section 401(a) of the Code, that accepts the
distributee’s eligible rollover distribution. An eligible retirement plan shall
also mean an annuity contract described in Section 403(b) of the Code and an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
accounts transferred into such plan from this Plan.

(3)        Distributee.   A distributee includes an employee or former employee.
In addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse. To the extent provided in (d) below, a Beneficiary may also be an
eligible distributee.

(4)        Direct rollover.   A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

(c)        Modification of Definition of Eligible Rollover Distribution to
Include After-Tax Employee Contributions.   For purposes of the direct rollover
provisions in Section 9.3, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in section 408(a) or (b) of the Code, or to a qualified plan described
in section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(d)        Distributions to Inherited Individual Retirement Plan of Nonspouse
Beneficiary.   An individual who is a designated Beneficiary of an Employee and
who is not the surviving spouse may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution made pursuant to Article 10 paid directly to an individual
retirement plan specified by such Beneficiary in a direct rollover. For purposes
of this subsection (d), an individual retirement plan is an individual
retirement account described in section 408(a) of the Code or an individual
retirement annuity (other than an endowment contract) described in section
408(b) of the Code. To the extent a Beneficiary elects to make such a direct
rollover, the individual retirement plan shall be treated as an inherited
individual retirement account or individual retirement annuity (within the
meaning of section 408(d)(3)(C) of the Code), and section 401(a)(9)(B) of the
Code (other than clause (iv) thereof) shall apply to such plan.

 

9-3



--------------------------------------------------------------------------------

For purposes of this subsection (d), to the extent provided in rules prescribed
by the Secretary of Treasury, a trust maintained for the benefit of one or more
designated Beneficiaries shall be treated in the same manner as an individual
who is a designated Beneficiary of an Employee.

(e)        Roth 401(k) Account and Roth Rollover Account.   A direct rollover of
amounts from a Roth 401(k) Account or Roth Rollover Account may be made only to
another Roth elective deferral account under an applicable retirement plan
described in section 402A(e)(1) of the Code or a Roth IRA described in section
408A of the Code.

9.4       Minimum Distribution Requirements.

(a)        General Rules.

(1)        Effective Date.   The provisions of this Section will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

(2)        Precedence.   The requirements of this Section will take precedence
over any inconsistent provisions of the Plan.

(3)        Requirements of Treasury Regulations Incorporated.   All
distributions required under this Section will be determined and made in
accordance with the Treasury Regulations under section 401(a)(9) of the Code.

(4)        TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Section, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to section 242(b)(2) of TEFRA.

(b)        Time and Manner of Distribution.

(1)        Required Beginning Date.    The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

(2)        Death of Participant Before Distributions Begin.  If the participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A)       If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then, distributions to the surviving spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

 

9-4



--------------------------------------------------------------------------------

(B)       If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary may
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C)       Effective January 1, 2003, unless (A), (B) or (D) applies, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(D)       If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 9.4(b)(2),
other than Section 9.4(b)(2)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this Section 9.4(b)(2) and Section 9.4(d), unless
Section 9.4(b)(2)(D) applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 9.4(b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 9.4(b)(2)(A). If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 9.4(b)(2)(A)), the date
distributions are considered to begin is the date distributions actually
commence.

In the case of the death of a Participant on or after the Effective Date, then
notwithstanding anything to the contrary written above, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death, and distributions need not
commence before that date.

(3)        Forms of Distribution.   Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 9.4(c) and (d). If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of section 401(a)(9) of the
Code and the Treasury Regulations.

(c)        Required Minimum Distributions During Participant’s Lifetime.

(1)        Amount of Required Minimum Distribution For Each Distribution
Calendar Year.   During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

(A)       the quotient obtained by dividing the Participant’s Account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(B)       if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s

 

9-5



--------------------------------------------------------------------------------

Account balance by the number in the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

(2)        Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.    Required minimum distributions will be determined under
this Section 9.4(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

(d)        Required Minimum Distributions After Participant’s Death.

(1)        Death On or After Date Distributions Begin.

(A)       Participant Survived by Designated Beneficiary.   If the Participant
dies on or after the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated Beneficiary, determined as follows:

(i)         The Participant’s remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

(ii)        If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

(iii)       If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(B)       No Designated Beneficiary.   If the Participant dies on or after the
date distributions begin and there is no designated Beneficiary as of
September 30 of the year after the year of the Participant’s death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

(2)        Death Before Date Distributions Begin.

(A)       Participant Survived by Designated Beneficiary.  If the Participant
dies before the date distributions begin and there is a designated Beneficiary,
minimum

 

9-6



--------------------------------------------------------------------------------

distributions may begin by December 31 of the calendar year immediately
following the calendar year of the Participant’s death. In such a case, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 9.4
(d)(1). The payment alternative in this paragraph (A) shall no longer be
available in the case of a Participant’s death on or after the Effective Date.

(B)       Five-Year Rule.   Effective January 1, 2003, if the Participant dies
before the date distributions begin, unless (A) or (C) applies, distribution of
the Participant’s entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

(C)       Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.   If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 9.4(b)(2)(A), this Section 9.4(d)(2)
will apply as if the surviving spouse were the Participant. The payment
alternative in this paragraph (C) shall no longer be available in the case of a
Participant’s death on or after the Effective Date.

(e)        Definitions.

(1)        Designated Beneficiary.    The individual who is designated as the
Beneficiary under Section 2.9 of the Plan and is the designated Beneficiary
under section 401 (a)(9) of the Code and section 1.401 (a)(9)- 1, Q&A-4, of the
Treasury Regulations.

(2)        Distribution Calendar Year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 9.4(b)(2). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

(3)        Life Expectancy.   Life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.

(4)        Participant’s Account Balance.    The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the

 

9-7



--------------------------------------------------------------------------------

valuation date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

(5)        Required Beginning Date.   The date specified in Section 8.6(c)(2) of
the Plan.

(f)        Permitted Waiver of 2009 Distributions.   A Participant or
Beneficiary who would be required to take a minimum distribution hereunder for
the 2009 distribution calendar year shall not be required to take any
distribution for the 2009 distribution calendar year. Foregoing the 2009
required minimum distribution shall have no effect on the determination of the
required beginning date for purposes of determining required minimum
distributions for distribution calendar years after 2009. The 5-year period
described in section 401(a)(9)(B)(ii) of the Code (and the corresponding
provisions of the Plan) shall be determined without regard to calendar year
2009. The Administrator is permitted (but not required) to treat a distribution
for the 2009 distribution calendar year as an eligible rollover distribution
under Section 9.3.

 

9-8



--------------------------------------------------------------------------------

ARTICLE 10

DEATH BENEFITS

10.1      Death Benefit.

(a)        Entitlement.    Upon the death of a Participant, prior to the
application of his Account for his benefit and after receipt by the
Administrator of proof of such Participant’s death in a form it determines to be
proper, his Beneficiary shall be entitled to a benefit equal to:

(1)        the nonforfeitable percentage of such Participant’s Account at the
cash value of the Plan Assets allocable to such Account as said Plan Assets are
converted to cash; plus

(2)        any nonforfeitable contributions made by or on behalf of such
Participant not yet credited to his Account; minus

(3)        any payments to and/or withdrawals by such Participant not yet
debited to his Account.

(b)        Payment of Death Benefits.    Death benefits under (a) above shall,
subject to Section 9.4, be payable to a Participant’s Beneficiary in such of the
following forms as the Participant or Beneficiary elects:

(1)        a single sum cash distribution,

(2)        periodic installment payments in cash, not less frequently than
annually, with any installments remaining unpaid at the Beneficiary’s death to
be paid to the Participant’s remaining Beneficiary, or

(3)        with respect to Participants (and their Beneficiaries) covered by an
Appendix, such other form or forms (if any) of death benefit as are specified in
the applicable Appendix.

Subject to Section 9.4, distribution of death benefits under (a) above shall
commence at such time as the Participant or Beneficiary elects and, unless
administratively impractical, shall first be available for distribution within
90 days after the Participant’s death. In the case of the death of a Participant
on or after the Effective Date, periodic installment payments under
Section 10.1(b)(2) must be completed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

The foregoing are the exclusive forms of death benefit under (a) above available
under the Plan. References in Section 9.4 to annuity forms of payment serve only
to implement the minimum distribution rules with respect to annuity forms of
death benefit that potentially could be available to particular Beneficiaries
under a future Appendix to the Plan.

 

10-1



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION

11.1      Administrator.

(a)        Named Fiduciary.  The Administrator shall be a “Named Fiduciary” for
the Plan.

(b)        Responsibilities.   The Administrator shall discharge its
responsibilities with respect to the Plan in accordance with the documents and
instruments governing the Plan insofar as such documents and instruments are
consistent with the provisions of title I of ERISA.

(c)        Powers.   In addition to the powers which are expressly provided in
the Plan, the Administrator shall have the power and authority in its sole,
absolute and uncontrolled discretion to control and manage the operation and
administration of the Plan and shall have all powers necessary to accomplish
these purposes including, but not limited to the following:

(1)        the power to determine who is a Participant;

(2)        the power to determine allocations, balances, and nonforfeitable
percentages with respect to Participants’ Accounts;

(3)        the power to determine when, to whom, in what amount, and in what
form distributions are to be made; and

(4)        such powers as are necessary, appropriate or desirable to enable it
to perform its responsibilities, including the power to establish rules,
regulations and forms with respect thereto.

Benefits under this Plan will be paid only if the Administrator decides in its
discretion that the applicant is entitled to them.

11.2      Procedures for Delegation.

(a)        Delegations.   The Administrator or the Board may delegate to one or
more persons or entities certain of the Administrator’s fiduciary
responsibilities (other than duties involving the management or control of the
Plan Assets) under an arrangement whereby it shall have the opportunity for such
periodic review of the delegate’s performance as is appropriate under the
circumstances and at such times and in such manner as it may choose for the
purpose of its evaluation of continuing such designation and delegation and
whereby it can promptly terminate the delegate’s services.

(b)        Advisors.   The Administrator shall have the right to employ one or
more persons or entities to render advice with regard to any responsibility it
has under the Plan.

(c)        Claims Review Committee.   The Administrator shall create a Claims
Review Committee and shall appoint such individuals to serve on that Committee
as it deems appropriate

 

11-1



--------------------------------------------------------------------------------

from time to time. The Claims Review Committee shall have the duty and power, in
its sole, absolute and uncontrolled discretion to administer the initial claims
procedure under Section 11.4 and the claim review procedure under Section 11.5.
The Claims Review Committee shall have sole, absolute and uncontrolled
discretion to decide all claims under the initial claims procedure and under the
claim review procedure and its decisions shall be binding on all parties.

(d)        Removal, Resignation, and Vacancies.    A holder of a delegated
position of fiduciary responsibility (including an individual member of a group
holding such position) may be removed therefrom at any time and without cause by
the person or entity making the delegation and may resign at any time upon prior
written notice to such person or entity. Vacancies in any such positions created
by removal, resignation, death or other cause may be filled by such person or
entity or the fiduciary responsibilities for such position may be retained
and/or redelegated by such person or entity.

11.3      Miscellaneous Administration Provisions.

(a)        Administrative Expenses.    The Employer may pay the reasonable
expenses of administering the Plan, including any expenses incident to the
functioning of the Administrator and the professional fees of any consultants or
advisors with respect to the Plan; provided however, any expenses not so paid by
the Employer shall be paid from the Plan Assets; and provided further, no person
who already receives full-time pay from the Employer shall receive any
compensation from the Plan, except for reimbursement of expenses properly and
actually incurred.

(b)        Indemnification.   The Employer may indemnify, through insurance or
otherwise, some or all of the fiduciaries with respect to the Plan against
claims, losses, damages, expenses and liabilities arising from their performance
of their responsibilities under the Plan.

(c)        Interpretations.    All interpretations of the Plan and questions
concerning its administration and application as determined by the Administrator
in its sole, absolute and uncontrolled discretion shall be binding on all
persons having an interest under the Plan.

(d)        Uniform and Non-Discriminatory Application.   All determinations and
actions under the Plan shall be uniformly and consistently applied in a
non-discriminatory manner to all persons under similar circumstances.

(e)        Qualified Domestic Relations Order Procedures.     The Administrator
shall establish reasonable procedures to determine the qualified status, under
section 414(p) of the Code, of domestic relations orders and to administer
distributions under such qualified orders.

(f)        Effectiveness of Elections, etc.   An election, designation, request
or revocation provided for in the Plan shall be made in writing and shall not
become effective until it has been properly filed with the Administrator.

(g)        Written Records.   The Administrator shall maintain all such books of
account and other records and data as are necessary for the proper performance
of its responsibilities under the Plan.

 

11-2



--------------------------------------------------------------------------------

(h)        Administration Consistent with ERISA and the Code.   The Plan is
intended to comply with the provisions of ERISA and of the Code, and the Plan
shall be interpreted and administered consistently with such provisions and with
the applicable regulations and rulings thereunder.

(i)        Service in More Than One Fiduciary Capacity.   Any person or entity
may serve in more than one fiduciary capacity for the Plan, including service
both as Administrator and as trustee.

11.4      Initial Claims Procedure.

(a)        Claim.

(1)        Filing.  In order to present a complaint regarding the nonpayment of
a Plan benefit or a portion thereof (a “Claim”), a Participant or beneficiary
under the Plan (a “Claimant”) or his duly authorized representative must file
such Claim by mailing or delivering a writing stating such Claim to the
department, officer, or employee responsible for employee benefit matters of the
Employer.

(2)        Acknowledgment.    Upon such receipt of a Claim, the Claims Review
Committee shall furnish to the Claimant a written acknowledgment which shall
inform such Claimant of the time limit set forth in (b)(1) below and of the
effect, pursuant to (b)(3) below, of failure to decide the Claim within such
time limit.

(b)        Initial Decision.

(1)        Time Limit.   The Claims Review Committee shall decide upon a Claim
within a reasonable period of time after receipt of such Claim; provided
however, that such period shall in no event exceed 90 days, unless special
circumstances require an extension of time for processing. If such an extension
of time for processing is required, then the Claimant shall, prior to the
termination of the initial 90-day period, be furnished a written notice
indicating such special circumstances and the date by which the Claims Review
Committee expects to render a decision. In no event shall an extension exceed a
period of 90 days from the end of the initial period.

(2)        Notice of Denial.    If the Claim is wholly or partially denied, then
the Claims Review Committee shall furnish to the Claimant, within the time limit
applicable under (1) above, a written notice setting forth in a manner
calculated to be understood by the Claimant:

(A)       the specific reason or reasons for such denial;

(B)       specific reference to the pertinent Plan provisions on which such
denial is based;

(C)       a description of any additional material or information necessary for
such Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

(D)       appropriate information as to the steps to be taken if such Claimant
wishes to submit his Claim for review pursuant to Section 11.5, including notice
of the time limits set forth in Section 11.5(b)(2).

 

11-3



--------------------------------------------------------------------------------

(c)        Interpretation.   This Section 11.4 shall be interpreted consistently
with section 2560.503-1 of the Department of Labor Regulations. The Claims
Review Committee may take such additional actions that are not inconsistent with
such regulations.

11.5      Claim Review Procedure.

(a)        Claimant’s Rights.   If a Claim is wholly or partially denied under
Section 11.4, then the Claimant or his duly authorized representative shall have
the following rights:

(1)        to obtain, subject to (b) below, a full and fair review by the Claims
Review Committee;

(2)        to review pertinent documents; and

(3)        to submit issues and comments in writing.

(b)        Request for Review.

(1)        Filing.    To obtain a review pursuant to (a) above, a Claimant
entitled to such a review or his duly authorized representative shall, subject
to (2) below, mail or deliver a written request for such a review (a “Request
for Review”) to the department, officer, or employee responsible for employee
benefit matters of his Employer. The filing shall include a complete description
of the appeal, including a description of the original claim and any issue or
information (e.g., comments, documents, and records) that the Claimant or his
duly-appointed representative wants considered.

(2)        Time Limits for Requesting a Review.   A Request for Review must be
mailed or delivered within 60 days after receipt by the Claimant of written
notice of the denial of the Claim or within such longer period as is reasonable
and related to the nature of the benefit which is the subject of the Claim and
to other attendant circumstances.

(3)        Information.    At any time during the Claim process, the Claimant
may request, and the Claims Review Committee or its delegate shall provide
within a reasonable time thereafter free of charge, any relevant documents in
its possession relating to the Claim.

(4)        Scope of Review.   The review shall take into account all information
(e.g., comments, documents, and records) submitted by the Claimant relating to
the Claim, without regard to whether such information was submitted or
considered in the initial Claim review.

 

11-4



--------------------------------------------------------------------------------

(c)        Decision on Review.

(1)        Time Limit.

(A)       General.  If, pursuant to (b) above, a review is requested, then,
except as otherwise provided in (B) below, the Claims Review Committee or its
delegate (but only if such delegate has been given the authority to make a final
decision on the Claim) shall make a decision promptly and no later than 60 days
after receipt of the Request for Review; except that, if special circumstances
require an extension of time for processing, then the decision shall be made as
soon as possible but not later than 120 days after receipt of the Request for
Review. The Claims Review Committee must furnish the Claimant written notice of
any extension prior to its commencement.

(B)       Regularly Scheduled Meetings.    Anything to the contrary in (A) above
notwithstanding, if the decision on review is to be made by a committee which
holds regularly scheduled meetings at least quarterly, then its decision on
review shall be made no later than the date of the meeting which immediately
follows the receipt of the Request for Review; provided however, if such Request
for Review is received within 30 days preceding the date of such meeting, then
such decision on review shall be made no later than the date of the second
meeting which follows such receipt; and provided further that, if special
circumstances require a further extension of time for processing, and if the
Claimant is furnished written notice of such extension prior to its
commencement, then such decision on review shall be rendered no later than the
third meeting which follows such receipt.

(2)        Notice of Decision.   The Claims Review Committee or its delegate
shall furnish to the Claimant, within the time limit applicable under (1) above,
a written notice setting forth in a manner calculated to be understood by the
Claimant:

(A)       the specific reason or reasons for the decision on review; and

(B)       specific reference to the pertinent Plan provisions on which the
decision on review is based.

(C)       a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits.

(D)       a statement that there is no voluntary appeal procedures and the
Claimant’s right to bring an action under section 502(a) of ERISA.

(d)        Interpretation.   This Section 11.5 shall be interpreted consistently
with section 2560.503-1 of the Department of Labor Regulations. The Claims
Review Committee may take such additional actions that are not inconsistent with
such regulations.

11.6      Statute of Limitations.   No action at law or equity may be brought by
a Participant, Beneficiary or person claiming through the Participant or
Beneficiary regarding benefits under the Plan unless the Participant,
Beneficiary or person claiming through the Participant or Beneficiary first
exhausts the procedures set forth in Sections 11.4 and 11.5 and the action at
law or equity is commenced no later than one year from the date of decision on
review.

 

11-5



--------------------------------------------------------------------------------

ARTICLE 12

AMENDMENT AND TERMINATION

12.1      Amendment and Termination.

(a)        Right to Amend or Terminate.   Fifth Third Bank reserves the right to
amend or terminate the Plan in accordance with the procedures set forth in
(b) below, and each other Employer irrevocably delegates such power to Fifth
Third Bank. The power to amend and terminate shall include, but not be limited
to, the power to merge other plans into this Plan, the power to accept transfers
of assets and benefits from other plans, the power to determine the terms of any
such merger or transfer; and the power to add, modify or delete an Appendix and
to otherwise determine the terms and conditions applicable to any other
Employer.

(b)        (1)       Amendment Procedure.   Any amendment of the Plan shall be
by action of The Fifth Third Bank Pension, Profit Sharing and Medical Plan
Committee or the Chairman of such Committee. If an amendment is being made by
the Committee, it must be approved by a majority of the members of the Committee
as constituted at the time of adoption of the amendment. Any amendment may be
given retroactive effect as determined by said Committee or the Chairman. An
amendment may be evidenced in such manner as said Committee or Chairman shall
determine. If the amendment is approved by the Committee, such evidence may
include (but shall not be limited to) a written resolution signed by a majority
of the members of the Committee or minutes of a meeting of the Committee
reflecting approval by a majority of the members.

(2)        Termination Procedure.   Any termination of the Plan shall be by
action of The Fifth Third Bank Pension, Profit Sharing and Medical Plan
Committee. Any termination must be approved by a majority of the members of the
Committee as constituted at the time of adoption of the termination; and any
such termination may be given retroactive effect as determined by said
Committee. A termination may be evidenced in such manner as said Committee shall
determine, and such evidence may include (but shall not be limited to) a written
resolution signed by a majority of the members of the Committee or minutes of a
meeting of the Committee reflecting approval by a majority of the members.

(c)        Conditions on Amendments and Termination.

(1)        Accrued Benefit.

(A)       General.   No amendment to the Plan shall be effective to the extent
that it has the effect of reducing a Participant’s accrued benefit, except as
permitted under section 412(c)(8) of the Code.

 

12-1



--------------------------------------------------------------------------------

(B)       Treatment of Certain Amendments.   For purposes of (A) above, an
amendment which has the effect, with respect to benefits attributable to service
before the amendment, of -

(i)         eliminating or reducing an early retirement benefit or a
retirement-type subsidy or

(ii)        (except as otherwise provided by Treasury Regulations) eliminating
an optional form of benefit shall be treated as reducing accrued benefits. In
the case of a retirement-type subsidy, the preceding sentence shall apply only
with respect to a Participant who satisfies (either before or after the
amendment) the preamendment conditions for the subsidy.

(2)        Changes in Vesting Schedule.       No amendment shall reduce the
nonforfeitable percentage of a Participant’s accrued benefit (determined as of
the later of the date such amendment is adopted or the date such amendment
becomes effective).

12.2      Distribution of Plan Assets Upon Termination of the Plan.   If the
Plan is terminated, then distributions and withdrawals shall continue to be made
as provided in the Plan; provided however, subject to Article 8, the
Administrator may cause Participants’ Accounts to be paid to them, pursuant to
the provisions of Article 9, on account of such termination of the Plan.

 

12-2



--------------------------------------------------------------------------------

ARTICLE 13

TOP-HEAVY RULES

13.1      Definitions.   For purposes of this Article 13, the following terms
shall have the following meanings:

(a)        “Aggregation Group” means:

(1)       each qualified plan or simplified employee pension of the Employer or
an Affiliate in which a Key Employee is a participant,

(2)       each other plan of the Employer or an Affiliate which enables any plan
described in (1) above to meet the requirements of section 401(a)(4) or 410 of
the Code,

(3)       any other plan or plans which the Employer elects to include provided
that the group would continue to meet the requirements of sections 401(a)(4) and
410 of the Code with such plan or plans being taken into account, and

(4)       any other plan which would have been included in the foregoing had it
not terminated.

(b)        “Determination Date,” with respect to any Plan Year for the Plan,
means the last day of the preceding Plan Year (or, in the case of the first Plan
Year of the Plan, the last day of such Plan Year).

(c)        “Determination Period” means, with respect to any Plan Year, the five
Plan Years ending on the Determination Date with respect to such Plan Year.

(d)        “Key Employee,” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $170,000 (as adjusted under section 416(i)(1) of the Code) a
Five-Percent Owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

(e)        “Present Value” means, with respect to a defined benefit plan, the
present value based on the interest and mortality rates specified under the
applicable defined benefit plan for purposes of computing the Top-Heavy Ratio.
The actuarial assumptions used for all plans within the same Aggregation Group
must be the same.

(f)        “Top-Heavy Plan” means the Plan, with respect to any Plan Year after
1983, if the Top-Heavy Ratio exceeds 60 percent.

 

13-1



--------------------------------------------------------------------------------

(g)        “Top-Heavy Ratio” means, for the Plan or an Aggregation Group of
which the Plan is a part, a fraction, the numerator of which is the sum of
defined contribution account balances and the Present Values of defined benefit
accrued benefits for all Key Employees and the denominator of which is the sum
of defined contribution account balances and the Present Values of defined
benefit accrued benefits for all participants. The Top-Heavy Ratio shall be
determined in accordance with section 416 of the Code and the applicable
regulations thereunder, including, without limitation, the provisions relating
to rollovers and the following provisions:

(1)        The value of account balances under the Plan will be determined as of
the Determination Date with respect to the applicable Plan Year.

(2)        The value of account balances and accrued benefits under plans
aggregated with the Plan shall be calculated with reference to the determination
dates under such plans that fall within the same calendar year as the applicable
Determination Date under the Plan.

(3)        The value of account balances and the present value of accrued
benefits will be determined as of the most recent valuation date that falls
within or ends with the 12-month period ending on the applicable determination
date, except as provided in section 416 of the Code and the regulations
thereunder for the first and second plan years of a defined benefit plan.

(4)        A simplified employee pension shall be treated as a defined
contribution plan; provided however, at the election of the Employer, the
Top-Heavy Ratio shall be computed by taking into account aggregate employer
contributions in lieu of the aggregate of the accounts of employees.

(5)        Distributions (including distributions under a terminated plan which
had it not been terminated would have been included in the Aggregation Group)
within the 1-year period ending on a Determination Date shall be taken into
account. In the case of a distribution made for a reason other than severance
from employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”

(6)        Defined contribution account balances shall be adjusted to reflect
any contribution not actually made as of a Determination Date but required to be
taken into account on that date under section 416 of the Code and the
regulations thereunder.

(7)        Deductible voluntary contributions shall not be included.

(8)        There shall be disregarded the account balances and accrued benefits
of a Participant

(A)       who is not a Key Employee but who was a Key Employee in a prior Plan
Year or

(B)       who has not performed services for the employer maintaining the plan
at any time during the 1-year period ending on the Determination Date.

 

13-2



--------------------------------------------------------------------------------

(9)        The accrued benefit of a Participant other than a Key Employee shall
be determined (A) under the method, if any, which uniformly applies for accrual
purposes under all defined benefit plans of the Employer, or (B) if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of section 411(b)(1)(C) of the
Code.

(h)        “Valuation Date,” with respect to a Determination Date under the
Plan, means the Accounting Date coinciding with such Determination Date.

13.2      Minimum Contribution.

(a)        Safe Harbor 401(k) Plan.   This Section shall not apply in any Plan
Year in which the Plan consists solely of a safe harbor plan meeting the
requirements of sections 401(k)(12) and (m)(11) of the Code, determined in
accordance with section 416(g)(4)(H) of the Code.

(b)        General.   For any Plan Year for which the Plan is a Top-Heavy Plan,
the Employer contribution and forfeitures (excluding compensation reduction
contributions under Section 4.1) allocated on behalf of any Participant who is
not a Key Employee and who is an Employee on the last day of the Plan Year shall
not be less than such Participant’s Section 415 Compensation times the lesser of
(1) three percent (3%) or (2) the largest percentage of such contributions and
forfeitures (including compensation reduction contributions under Section 4.1),
expressed as a percentage of Section 415 Compensation, allocated on behalf of
any Key Employee for that Plan Year. For these purposes, “Section 415
Compensation” shall mean the first $265,000 (as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Section 415 Compensation (as defined in Section 5.1(d)). This minimum
contribution shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the year because the Participant received
compensation of less than a stated amount.

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.

(c)        Participants Also Covered Under Defined Benefit Plan.   If a
Participant who is not a Key Employee and who is an Employee on the last day of
the Plan Year also participates in one or more defined benefit plans which are
part of the same Aggregation Group as the Plan, and if such defined benefit plan
or plans do not satisfy the minimum benefit requirements of section 416 of the
Code with respect to such Participant, then, with respect to such Participant,
“five percent (5%)” shall be substituted for “the lesser of (1) three percent
(3%) or (2) the largest percentage of such contributions and forfeitures
(including contributions under Section 4.1) expressed as a percentage of
Section 415 Compensation, allocated on behalf of any Key Employee for that Plan
Year” in (a) above.

 

13-3



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

14.1      Construction.

(a)        Article and Section References.   Except as otherwise indicated by
the context, all references to Articles or Sections in the Plan refer to
Articles or Sections of the Plan. The titles thereto are for convenience of
reference only and the Plan shall not be construed by reference thereto.

(b)        Gender and Number.   As used in the Plan, except when otherwise
indicated by the context, the genders of pronouns and the singular and plural
numbers of terms shall be interchangeable.

14.2      Assignment or Alienation of Benefits.

(a)        General.   Except as provided in (b) below and section 401(a)(13)(C)
of the Code, benefits provided under the Plan may not be anticipated, assigned
(either at law or in equity), alienated or subject to attachment, garnishment,
levy, execution or other legal or equitable process. Except as provided in the
foregoing, if any attempt shall be made to reach the beneficial interest of any
Participant or beneficiary by legal process not preempted by ERISA, the
Administrator may suspend any rights of distribution which any Participant or
beneficiary may have, and may direct that such person’s beneficial interest
hereunder be paid over or applied for the benefit of such person, or for the
benefit of dependents of such person, as the Administrator shall determine.

(b)        QDRO.

(1)        General.   Notwithstanding (a) above, benefits shall be paid in
accordance with the applicable requirements of any domestic relations order
which is a qualified domestic relations order (as defined in section 206(d) of
ERISA or section 414(p) of the Code); and provided further that benefits shall
be paid pursuant to any domestic relations order entered before January 1, 1985
if either the Plan is paying benefits pursuant to such order on such date or the
Administrator elects to treat such order as a qualified domestic relations
order.

(2)        Immediate Single Sum Distribution.   If a qualified domestic
relations order so provides, the Alternate Payee’s entire benefit shall be paid
as soon as administratively feasible after the Administrator’s receipt of the
order, determination of its qualified status and determination of the amount
payable thereunder. Otherwise, payment shall be made only at such time as the
Participant’s benefit would otherwise be payable or as provided in section
414(p) of the Code.

(3)        Alternate Payee’s Beneficiary.   In the event an Alternate Payee who
is entitled to a benefit hereunder pursuant to a qualified domestic relations
order dies prior to the receipt of the entire benefit due, the Alternate Payee’s
remaining benefit shall be payable to the Alternate Payee’s beneficiary
designated in the order or on a form specified by the Administrator and received
by the Administrator prior to the Alternate Payee’s death. In the event there is
no designated beneficiary to receive any such amount, then such amount shall be
payable to the estate of the Alternate Payee.

(4)        Alternate Payee Defined.   “Alternate Payee” shall have the meaning
given in section 414(p)(8) of the Code.

 

14-1



--------------------------------------------------------------------------------

14.3      Data.

(a)        Obligation to Furnish.   Each person who participates or claims
benefits under the Plan shall furnish to the Administrator, any trustee, or any
insurance company involved in the funding of the benefits under the Plan, such
signatures, documents, evidence, or information as the Administrator, such
trustee, or such insurance company shall consider necessary or desirable for the
purpose of administering the Plan.

(b)        Mistakes or Misstatements.   In the event of a mistake or a
misstatement as to any item of such information, as is furnished pursuant to
(a) above, which has an effect on the amount of benefits to be paid under the
Plan, or in the event of a mistake or misstatement as to the amount of payments
to be made to a person entitled to receive a benefit under the Plan, the
Administrator shall cause such amounts to be withheld or accelerated, as shall
in its judgment accord to such person the payment to which he is properly
entitled under the Plan.

14.4      Employment Relationship.

(a)        No Enlargement of Rights.    Except as otherwise provided by law or
legally enforceable contract, the establishment of the Plan or of any fund or
any insurance contract thereunder, any amendment of the Plan, participation in
the Plan, or the payment of any benefits under the Plan, shall not be construed
as giving any person whomsoever any legal or equitable claims or rights against
any Employer, or its officers, directors, or shareholders, as such, or as giving
any person the right to be retained in the employment of any Employer.

(b)        Employer’s Rights.    The right of an Employer to discipline or
discharge an employee shall not be affected by reason of any of the provisions
of the Plan.

14.5      Merger or Transfer of Plan Assets.   In the case of any merger or
consolidation of the Plan with, or transfer of assets or liabilities of the Plan
to, any other plan, each Participant in the Plan shall (if the surviving plan
terminated immediately after the merger, consolidation, or transfer) be entitled
to receive a benefit which is equal to or greater than the benefit he would have
been entitled to receive immediately before the merger, consolidation, or
transfer (if the Plan had then terminated). In the case of a transfer to another
plan of any Section 401(k) Salary Deferral Account or any other portion of an
Account subject to the 401(k) restrictions on distributions, such a transfer may
take place only if it is reasonably concluded that the transferee plan contains
the restrictions described in Section 8.7.

14.6      Incompetency or Disability.   Each person to whom a distribution is
payable under the Plan shall be conclusively presumed to be mentally competent
and not under a disability that renders him unable to care for his affairs,
until the date on which the Administrator receives a written notice, in a form
and manner acceptable to the Administrator, indicating that a guardian,
conservator, or other party legally vested with the care of the person or the
estate of such person

 

14-2



--------------------------------------------------------------------------------

has been appointed by a court of competent jurisdiction, and any payment of a
distribution due thereafter shall be made to the same, provided that proper
proof of his appointment and continuing qualification is furnished in a form and
manner acceptable to the Administrator. The Administrator shall not be required
to look to the application of any such payment so made.

14.7      Nontransferability of Annuities.   Any annuity contract distributed
from the Plan must be nontransferable.

14.8      USERRA and HEART Act.   Notwithstanding any provision of the Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code. Upon the death of any Participant who dies on or after January 1,
2007, while on a leave of absence to perform qualified military service with
reemployment rights described in Code section 414(u), the Participant’s
Beneficiary shall be entitled to any additional benefits (other than benefit
accruals related to the period of qualified military service) that would be
provided under the Plan had the Participant died as an active Employee, in
accordance with section 401(a)(37) of the Code.

14.9      Governing Law.   The Plan and all rights and duties under the Plan
shall be governed, construed and administered in accordance with the laws of the
State of Ohio, except as governed separately by or preempted by federal law.

14.10    Severability.   In case any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and this Plan shall be construed
and interpreted as if such illegal or invalid provision had never been a part of
it.

IN WITNESS WHEREOF, FIFTH THIRD BANK has caused this Plan, as supplemented by
the Appendices hereto, to be executed this 23rd day of December, 2014.

 

FIFTH THIRD BANK BY: 

/s/ Teresa J. Tanner

 

14-3



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX I

PREDECESSOR EMPLOYER INDEX

Service crediting and/or other substantive provisions are applicable with
respect to the following predecessor employers in the Appendices indicated:

 

 

Predecessor Employer

Service

Crediting

under

        Appendix        

     Other  

     Substantive  

     Provisions  

     under  

     Appendix  

ACI Merchant Services, Inc.

II  

Bank of Ashland (and affiliates)

II  

Bank One, National Association

II  

Boone State Bank

IV IV

Capital Holdings, Inc.

(and Capital Bank, N.A.)

II  

Card Management Corporation

XXII XXII

CitFed Bancorp, Inc. (and subsidiaries)

XIV XIV

Citizens Heritage Bank, National Association

II  

CNB Bancshares, Inc.

(and Civitas Bank and other subsidiaries)

XVI XVI

Commercial National Bank

II II

Cumberland Federal Savings Bank

VII VII

Decatur County Bank

II  

Enterprise Federal Savings Bank

(and Enterprise Federal Bancorp, Inc.)

XV XV

Falls Savings Bank, FSB

IX IX

First Charter Corporation (and subsidiaries)

XXV XXV

First Horizon National Corporation (and First Tennessee

Bank National Association)

II  

First-Mason Bank

III III

First National Bankshares of Florida, Inc. (and subsidiaries)

XXI XXI

First Nationwide Bank, a Federal Savings Bank (fka

California Federal)

XI XI

First Ohio Bancshares, Inc.

(and First National Bank of Toledo

and other subsidiaries)

VI VI

Franklin Financial Corporation (and subsidiaries)

XX XX

Freedom Bank

II  

Gateway Leasing Corporation

II  

Great Lakes National Bank, Ohio, N.A.

II  

 

AI-1



--------------------------------------------------------------------------------

 

Predecessor Employer

Service

Crediting

under

        Appendix        

     Other  

     Substantive  

     Provisions  

     under  

     Appendix  

Heartland Capital Management, Inc.

II  

Integrated Delivery Technologies, Inc.

II  

Kentucky Enterprise Bank, FSB

(and Kentucky Enterprise Bancorp, Inc.)

II  

Mutual Federal Savings Bank

VIII VIII

NBD Bancorp, Inc.

X X

New Palestine Bank

V V

The Ohio Company (and subsidiaries)

XII XII

Old Kent Financial Corporation (and subsidiaries)

XVIII XVIII

Ottawa Financial Corporation (and AmeriBank)

XVII XVII

Peoples Bank Corporation of Indianapolis (and subsidiaries)

II  

R-G Crown Bank, FSB

XXIV XXIV

Resource Management, Inc.

(dba Maxus Investment Group)

II  

Skipjack Financial Services, Inc. and Transactive

Ecommerce Solutions, Inc.

II  

South Florida Bank (and South Florida

Bank Holding Corporation)

II  

Stale Savings Bank (and affiliates)

XIII XIII

Strongsville Savings Bank (and

Emerald Financial Corp)

II  

USB, Inc.

XIX XIX

Vanguard Financial Company

II  

W. Lyman Case & Company

II and XXIII XXIII

 

AI-2



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX II

Service Crediting for Certain Predecessor Employers

1.         Predecessor Employers.   The crediting of Service under this Appendix
shall apply only to those Employees described below.

 

  (i)

CITIZENS HERITAGE BANK, NATIONAL ASSOCIATION.  Employees of Citizens Heritage
Bank, National Association (“Citizens”) who became Employees on March 31, 1988
in connection with Citizens’ adoption of the Old Plan on that date shall be
credited with Service under Section 2.54 of the Plan for their service with
Citizens.

 

  (ii)

COMMERCIAL NATIONAL BANK.   Employees of Commercial National Bank (“Commercial”)
who became Employees on or before August 1, 1988 in connection with the merger
of Commercial into the Fifth Third Bank of Northwestern Ohio, National
Association, shall be credited with Service under Section 2.54 of the Plan for
their service with Commercial.

 

  (iii)

DECATUR COUNTY BANK.  Employees of Decatur County Bank (“Decatur”) who became
Employees on September 23, 1988 in connection with Decatur County Bank’s
adoption of the Plan, shall be credited with Service under Section 2.54 of the
Plan for their service with Decatur.

 

  (iv)

KENTUCKY ENTERPRISE BANK, FSB.  Employees of Kentucky Enterprise Bank, FSB and
Kentucky Enterprise Bancorp, Inc. who became Employees on or before March 15,
1996 in connection with the merger of Kentucky Enterprise Bancorp, Inc. into
Fifth Third Bancorp shall be credited with Service under Section 2.54 of the
Plan for their service with Kentucky Enterprise Bank, FSB and Kentucky
Enterprise Bancorp, Inc.

 

  (v)

GATEWAY LEASING CORPORATION, an Ohio Corporation.    Former employees of Gateway
Leasing Corporation (“Gateway”) who became Employees on or before June 7, 1997
in connection with The Fifth Third Leasing Company’s Asset Purchase Agreement
with Gateway shall be credited with Service under Section 2.54 of the Plan for
their service with Gateway.

 

  (vi)

GREAT LAKES NATIONAL BANK, OHIO, N.A.    Former employees of Great Lakes
National Bank, Ohio, N.A. (“Great Lakes”) who became Employees on or before
September 26, 1997 in connection with the Employer’s acquisition of certain
assets of Great Lakes shall be credited with Service under Section 2.54 of the
Plan for their service with Great Lakes.

 

AII - 1



--------------------------------------------------------------------------------

  (vii)

BANK ONE, NATIONAL ASSOCIATION.   Former employees of Bank One, National
Association (“Bank One”) who became Employees on or before October 16, 1998 in
connection with Fifth Third Bank of Southern Ohio’s acquisition of certain
assets of Bank One shall be credited with Service under Section 2.54 of the Plan
for their service with Bank One.

 

  (viii)

BANK OF ASHLAND.  Employees of Ashland Bankshares, Inc. or Bank of Ashland, Inc.
(a subsidiary of Ashland Bankshares, Inc.) who became Employees on or before
April 16, 1999 in connection with the merger of Bank of Ashland, Inc. and Fifth
Third Bank, Ohio Valley, shall be credited with Service under Section 2.54 of
the Plan for their service with Ashland Bankshares, Inc. or Bank of Ashland,
Inc.

 

  (ix)

SOUTH FLORIDA BANK AND SOUTH FLORIDA BANK HOLDING CORPORATION.  Employees of
South Florida Bank or South Florida Bank Holding Corporation who became
Employees of an Employer as a result of the mergers of South Florida Bank into
Fifth Third Bank, Florida or South Florida Bank Holding Corporation into Fifth
Third Bancorp and who were Employees of an Employer on the first business day
after the Effective Time shall be credited with Service under Section 2.54 of
the Plan for their service with South Florida Bank or South Florida Bank Holding
Corporation.

 

  (x)

STRONGSVILLE SAVINGS BANK AND EMERALD FINANCIAL CORP.  Employees of The
Strongsville Savings Bank or Emerald Financial Corp., who became Employees of an
Employer as a result of the mergers of The Strongsville Savings Bank into Fifth
Third Bank, Northwestern Ohio N.A. or Emerald Financial Corporation into Fifth
Third Bancorp and who were Employees of an Employer on the first business day
after August 6, 1999, shall be credited with Service under Section 2.54 of the
Plan for their service with The Strongsville Savings Bank and Emerald Financial
Corp.

 

  (xi)

ACI MERCHANT SERVICES, INC.  Employees of ACI Merchant Services, Inc. (“ACI”)
who became Employees on October 2, 2000 in connection with the merger of ACI
into Midwest Payment Systems, Inc. shall be credited with Service under
Section 2.54 of the Plan for their service with ACI.

 

  (xii)

PEOPLES BANK CORPORATION OF INDIANAPOLIS.   Each Peoples Bank Employee who was
an Employee of an Employer on January 1, 2000 (and who was an employee of any
subsidiary of Fifth Third Bancorp on the first business day after the merger of
Peoples Bank Corporation of Indianapolis into Fifth Third Bancorp), shall be
credited with Service under Section 2.54 of the Plan for his service with
Peoples Bank Corporation of Indianapolis, Peoples Bank & Trust Company and any
other subsidiary of Peoples Bank Corporation of Indianapolis. “Peoples Bank
Employee” means an individual who, immediately prior to the merger of Peoples
Bank Corporation of Indianapolis into Fifth Third Bancorp, was employed by
Peoples Bank Corporation of Indianapolis, or any subsidiary of Peoples Bank
Corporation of Indianapolis.

 

AII - 2



--------------------------------------------------------------------------------

  (xiii)

HEARTLAND CAPITAL MANAGEMENT, INC.      Individuals who were Employees of
Heartland Capital Management, (“Heartland”) on February 4, 2000 became
Participants on February 4, 2000. In addition to the Service credited under
Section 2.54 for the period that Heartland has been an Affiliate, each
individual who was an Employee of Heartland on February 4, 2000 (and who was an
employee of Heartland on the first business day after the day Heartland became
an Affiliate) shall be credited with Service under Section 2.54 of the Plan for
his service with Heartland prior to its having become an Affiliate.

 

  (xiv)

INTEGRATED DELIVERY TECHNOLOGIES, INC.       Employees of Integrated Delivery
Technologies, Inc. who become Employees as of the effective time of the merger
of Integrated Delivery Technologies, Inc. and Midwest Payment Systems East, Inc.
in connection with such merger, shall be credited with Service under
Section 2.54 of the Plan for their service with Integrated Delivery
Technologies, Inc.

 

  (xv)

RESOURCE MANAGEMENT, INC. (dba MAXUS INVESTMENT GROUP).  Employees of Resource
Management, Inc. or any of its subsidiaries, who became Employees on January 2,
2001 in connection with the merger of Resource Management, Inc, into Fifth Third
Bancorp shall be credited with Service under Section 2.54 of the Plan for their
service with Resource Management, Inc. or its subsidiaries.

 

  (xvi)

CAPITAL HOLDINGS, INC.  Employees of Capital Holdings, Inc. or Capital Bank,
N.A. who became Employees on or before the effective time of the merger of
Capital Holdings, Inc. and Fifth Third Bancorp (i.e., the close of business on
March 9, 2001) in connection with such merger, shall be credited with Service
under Section 2.54 of the Plan for their service with Capital Holdings, Inc. or
Capital Bank, N.A.

 

  (xvii)

W. LYMAN CASE & COMPANY.  Employees of W. Lyman Case & Company (“WLC”) who
became Employees on the date WLC became an Affiliate of Fifth Third Bank in
connection with such affiliation, shall be credited with Service under
Section 2.54 of the Plan for their service with WLC for the period prior to the
date WLC became an Affiliate of Fifth Third Bank.

 

  (xviii)

VANGUARD FINANCIAL COMPANY.   Employees of Vanguard Financial Company who became
Employees as of the effective time of the merger of Vanguard Financial Company
into Fifth Third Bancorp, shall be credited with Service under Section 2.54 of
the Plan for their service with Vanguard prior to such merger.

 

  (xix)

FIRST HORIZON NATIONAL CORPORATION.  Former employees of First Horizon National
Corporation (or First Tennessee Bank National Association) (together “First
Horizon”), who became Employees on or before May 3, 2008 in connection with
Fifth Third Bancorp’s (and Fifth Third Bank’s) acquisition of certain assets of
First Horizon, shall be credited with Service under Section 2.54 of the Plan for
their service with First Horizon.

 

AII - 3



--------------------------------------------------------------------------------

  (xx)

FREEDOM BANK.      Former employees of Freedom Bank, who became Employees on
December 22, 2008 in connection with Fifth Third Bank’s acquisition of certain
assets of Freedom Bank, shall be credited with Service under Section 2.54 of the
Plan for their service with Freedom Bank.

 

  (xxi)

SKIPJACK FINANCIAL SERVICES, INC. AND TRANSACTIVE ECOMMERCE SOLUTIONS,
INC.   Former employees of Skipjack Financial Services, Inc. or Transactive
Ecommerce Solutions, Inc., who became Employees on April 1, 2009 in connection
with Fifth Third Bank’s acquisition of certain assets of Skipjack Financial
Services, Inc. and Transactive Ecommerce Solutions, Inc., shall be credited with
Service under Section 2.54 of the Plan for their service with Skipjack Financial
Services, Inc. and Transactive Ecommerce Solutions, Inc.

However, Section 3.4 of the Plan shall continue to apply. As such,
notwithstanding such crediting of Service, an Employee who falls into an
ineligible class of Employees, as described in Section 3.4, shall not be
eligible to Participate in the Plan, or to make or receive allocations of
contributions or forfeitures under the Plan.

2.         Crediting of Service.   Service with the predecessor employers
described in paragraph 1 above shall be credited to such Employees specified in
paragraph 1 above under rules comparable to those under Section 2.54 of the
Plan.

 

AII - 4



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX III

THE FIRST-MASON BANK EMPLOYEES’ PROFIT SHARING PLAN

Effective December 31, 1982, The First-Mason Bank Employees’ Profit Sharing Plan
(the “First-Mason Plan”) was merged into the Plan. The First-Mason Plan, as in
effect prior to January 29, 1982, is a Predecessor Plan such that service taken
into account under The First-Mason Plan shall count as Service under
Section 2.54 under this Plan. The portion of a Participant’s Account
attributable to his accrued benefit under the First-Mason Plan shall be
reflected in the appropriate subaccount(s) in this Plan, as determined by the
Administrator.

 

AIII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX IV

BOONE STATE BANK PROFIT SHARING PLAN

1.         Predecessor Plan.   Effective December 31, 1986 (the “Merger Date”),
the Boone State Bank Profit Sharing Plan (the “Boone State Plan”) was merged
into the Plan. The Boone State Plan is a Predecessor Plan such that service
taken into account under the Boone Stale Plan shall count as Service under
Section 2.54 under this Plan.

2.         Accounting.   The portion of a Participant’s Account attributable to
his accrued benefit under the Boone State Plan was previously accounted for
under this Plan in a separate Boone State Account. Any amounts remaining in a
Participant’s Boone State Account are now reflected in his Prior Plan Employer
Contribution Account.

 

AIV - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

NEW PALESTINE BANK EMPLOYEES’ 401(k) PLAN

APPENDIX V

1.         Predecessor Plan.    Effective December 31, 1989 (the “Merger Date”),
the New Palestine Bank Employees’ 401(k) Plan (the “New Palestine Plan”) merged
into the Plan. The New Palestine Plan is a Predecessor Plan such that service
taken into account under the New Palestine Plan shall count as Service under
Section 2.54 under this Plan.

2.         Accounting.   Effective as of the Merger Date, amounts in a
Participant’s “Salary Savings Account,” “Regular Account” and “Rollover Account”
under the New Palestine Plan were reflected in this Plan in the same
Participant’s Section 401(k) Salary Deferral Account, “New Palestine Account” (a
prior subaccount in this Plan), and Rollover Account, respectively. Any amounts
remaining in a Participant’s New Palestine Account are now reflected in his
Prior Plan Employer Contribution Account.

 

AV - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX VI

FIRST OHIO BANCSHARES, INC. STOCK PURCHASE, 401(k) AND SAVINGS PLAN

1.         Predecessor Plan.    Effective January 1, 1990, the First Ohio
Bancshares, Inc. Stock Purchase, 401(k) and Savings Plan (the “First Ohio Plan”)
became a Predecessor Plan such that service taken into account under the First
Ohio Plan shall count as Service under Section 2.54 under this Plan.

2.         Accounting.     Under the applicable provisions of the Old Plan,
trust-to-trust transfers were made on behalf of certain Participants from the
First Ohio Plan to the Plan with the transfers reflected in the appropriate
subaccounts under this Plan. Any amounts remaining in a Participant’s “Toledo
Matching Account” (a prior subaccount in this Plan) are now reflected in his
Prior Plan Employer Contribution Account.

 

AVI - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX VII

FINANCIAL INSTITUTIONS THRIFT PLAN,

AS ADOPTED BY THE CUMBERLAND FEDERAL SAVINGS BANK

1.         Predecessor Plan.    Effective August 27, 1994, the Financial
Institutions Thrift Plan, as adopted by The Cumberland Federal Savings Bank
(“The Cumberland Plan”), became a Predecessor Plan such that service taken into
account under the Cumberland Plan shall count as Service under Section 2.54
under this Plan.

2.         Accounting.    In accordance with the terms of The Cumberland Plan
and as directed by the Administrator, certain Participants with accounts in The
Cumberland Plan elected to transfer those accounts and related plan assets to
this Plan. Amounts in a Participant’s “Regular Account,” “401(k) Account” and
“Rollover Account” under The Cumberland Plan initially were reflected in this
Plan in the same Participant’s “Cumberland Regular Account,” “Cumberland 401(k)
Account,” and “Cumberland Rollover Account” respectively (all prior subaccounts
in this Plan). Any amounts remaining in a Participant’s Cumberland Regular
Account, Cumberland 401(k) Account and Cumberland Rollover Account are now
reflected in his After-Tax Account, Section 401(k) Salary Deferral Account and
Rollover Account, respectively.

 

AVII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX VIII

MUTUAL FEDERAL SAVINGS BANK RETIREMENT SAVINGS PLAN

1.         Predecessor Plan.    Effective as of the date the Administrator
determined (the “Merger Date”), the Mutual Federal Savings Bank Retirement
Savings Plan merged into the Plan. The Mutual Federal Savings Bank Retirement
Savings Plan (the “Mutual Federal Plan”) is a Predecessor Plan such that service
taken into account under the Mutual Federal Plan shall count as Service under
Section 2.54 under this Plan.

2.         Accounting.  The portion of a Participant’s Account attributable to
his accrued benefit under the Mutual Federal Plan was previously accounted for
under this Plan in a “Mutual Federal Discretionary Contribution Account”
(attributable to any discretionary employer contributions and forfeitures
allocated to the Participant under the Mutual Federal Plan), a “Mutual Federal
401(k) Account” (attributable to a Participant’s “Elective Deferral
Contributions” under the Mutual Federal Plan), a “Mutual Federal Matching
Contribution Account” (attributable to any “Matching Contributions” allocated to
the Participant under the Mutual Federal Plan) and a “Mutual Federal Rollover
Account” (attributable to a Participant’s “Rollover Contributions” under the
Mutual Federal Plan).

Any amounts remaining in a Participant’s Mutual Federal Discretionary
Contribution Account or Mutual Federal Matching Contribution Account are now
reflected in his Prior Plan Employer Contribution Account. Any amounts remaining
in a Participant’s Mutual Federal 401(k) Account and Mutual Federal Rollover
Account are now reflected in his Section 401(k) Salary Deferral Account and
Rollover Account, respectively.

 

AVIII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX IX

FALLS SAVINGS BANK, FSB SALARY SAVINGS PLAN

1.        Predecessor Plan.   Effective as of April 30, 1996 (the “Merger
Date”), the Falls Savings Bank, FSB Salary Savings Plan (the “Fall Savings
Plan”) merged into the Plan. The Falls Savings Plan is a Predecessor Plan such
that service taken into account under the Falls Savings Plan shall count as
Service under Section 2.54 under this Plan.

2.        Accounting.   The portion of a Participant’s Account attributable to
his accrued benefit under the Falls Savings Plan was previously accounted for
under this Plan in a “Falls Savings Discretionary Contribution Account”
(attributable to any discretionary employer contributions allocated to the
Participant under the Falls Savings Plan), a “Falls Savings 401(k) Account”
(attributable to a Participant’s “Elective Contributions” under the Falls
Savings Plan), a “Falls Savings Rollover Account” (attributable to a
Participant’s “Rollover Contributions” under the Falls Savings Plan) and a
“Falls Savings Matching Contribution Account” (attributable to any “Matching
Contributions” allocated to the Participant under the Falls Savings Plan).

Any amounts remaining in a Participant’s Falls Savings Discretionary
Contribution Account or Falls Savings Matching Contribution Account are now
reflected in his Prior Plan Employer Contribution Account. Any amounts remaining
in a Participant’s Falls Savings 401(k) Account or Falls Savings Rollover
Account are now reflected in his Section 401(k) Salary Deferral Account and
Rollover Account, respectively.

 

AIX- 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX X

NBD BANCORP, INC. EMPLOYEES’ SAVINGS AND INVESTMENT PLAN

1.        Predecessor Plan.   Upon the transfer referred to in paragraph 2
below, the NBD Bancorp, Inc. Employees’ Savings and Investment Plan (the “NBD
Plan”) became a Predecessor Plan solely with respect to each Participant who had
amounts transferred from the NBD Plan to this Plan pursuant to paragraph 2 below
such that service taken into account under the NBD Plan for such Participants
shall count as Service under Section 2.54 under this Plan.

2.        Accounting.  As of the transfer date determined by the Administrator,
Participants who were Employees of an Employer on such transfer date and who had
accounts in the NBD Plan had those accounts and related plan assets transferred
to this Plan. Amounts in a Participant’s “Participant Contribution Account,”
“Matching Contribution Account” and “Rollover Account” under the NBD Plan
initially were reflected in this Plan in the same Participant’s “NBD Participant
Contribution Account,” “NBD Matching Contribution Account” and “NBD Rollover
Account,” respectively (all prior subaccounts in the Plan). Any amounts
remaining in a Participant’s NBD Participant Contribution Account, NBD Matching
Contribution Account and NBD Rollover Account are now reflected in his
Section 401(k) Salary Deferral Account, Prior Plan Employer Contribution Account
and Rollover Account, respectively.

 

AX- 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XI

CALIFORNIA FEDERAL EMPLOYEES’ INVESTMENT PLAN

1.        Past Service Credit.   Upon the transfer referred to in paragraph 2
below from the California Federal Employees’ Investment Plan (formerly known as
the First Nationwide Employees’ Investment Plan) (the “Cal Fed Plan”), each
Participant who had amounts transferred from the Cal Fed Plan to this Plan
pursuant to paragraph 2 below was credited with Service under Section 2.54 of
the Plan for the Participant’s service with First Nationwide Bank, a Federal
Savings Bank (“FNB”). Service with FNB shall be determined under rules
comparable to those under Section 2.54 of the Plan.

2.        Accounting.  As of the transfer date determined by the Administrator,
Participants who were Employees of an Employer on the fifth business day before
the transfer date and who had accounts in the Cal Fed Plan had those accounts
and related plan assets transferred to this Plan.

Amounts in a Participant’s “Prior Plan Salary Deferral Account,” “Company
Matching Account” and “Prior Plan Matching Account,” “Profit Sharing Account,”
“Rollover Account” and “Prior Plan After-Tax Account” under the Cal Fed Plan,
initially were reflected in this Plan in the same Participant’s “Cal Fed Salary
Deferral Account,” “Cal Fed Company Matching Account, “Cal Fed Profit Sharing
Account,” “Cal Fed Rollover Account” and “Cal Fed After-Tax Account,”
respectively (all prior subaccounts in this Plan).

Any amounts remaining in a Participant’s Cal Fed Company Matching Account and
Cal Fed Profit Sharing Account are now reflected in his Prior Plan Employer
Contribution Account. Any amounts remaining in a Participant’s Cal Fed Salary
Deferral Account, Cal Fed Rollover Account and Cal Fed After-Tax Account are now
reflected in his Section 401(k) Salary Deferral Account, Rollover Account and
After-Tax Account, respectively.

 

AXI-1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XII

FIFTH THIRD/THE OHIO COMPANY

AND

FIFTH THIRD INSURANCE AGENCY CORPORATION

1.          Past Service Credit.

(a)        Ohio Company Employees.     For purposes of this Appendix, “Ohio
Company Employee” means an individual who, immediately prior to the effective
time of the merger of The Ohio Company and Fifth Third Securities, Inc., was
employed by The Ohio Company or any of its subsidiaries and who became an
Employee as of the effective time of such merger. “Ohio Company Employee” also
means an individual who would have met the foregoing criteria except for the
fact that he became an Employee prior to that time but in connection with the
merger of The Ohio Company and Fifth Third Securities, Inc.

(b)        Past Service Credit and Eligibility.   Ohio Company Employees shall
be credited with Service under Section 2.54 of the Plan for their service with
The Ohio Company and any of its subsidiaries. Service with The Ohio Company and
its subsidiaries shall be determined under rules comparable to those under
Section 2.54 of the Plan. In no event shall there be any duplication of service
for the same period.

2.          Trust-to-Trust Transfer from The Ohio Company Profit Sharing
Plan.   As of the transfer date determined by Fifth Third Bank, individuals who
had “Accounts” in The Ohio Company Profit Sharing Plan had those Accounts and
related plan assets, except for any portion in the “Individual Direction Fund”
in The Ohio Company Profit Sharing Plan, transferred to this Plan. Amounts
transferred from a Participant’s “Profit Sharing Account” under The Ohio Company
Profit Sharing Plan initially were reflected in the same Participant’s “Ohio
Company Profit Sharing Account” under this Plan. Any amounts remaining in a
Participant’s Ohio Company Profit Sharing Account are now reflected in his Prior
Plan Employer Contribution Account.

3.          Merger of The Ohio Company Salary Investment Plan into the Plan.

(a)        Predecessor Plan.  Effective as of July 1, 1999 (the “Merger Date”),
The Ohio Company Salary Investment Plan merged into the Plan. The Ohio Company
Salary Investment Plan is a Predecessor Plan; provided, however, there shall be
no duplication of Service for the same period of time, by reason of the
crediting of Service under paragraph 1 above and the crediting of service under
Section 2.54(a)(4) by reason of the designation of the Predecessor Plan.

 

AXII-1



--------------------------------------------------------------------------------

(b)        Accounting.  The portion of a Participant’s Account attributable to
his accrued benefit under The Ohio Company Salary Investment Plan was previously
accounted for under this Plan in an “Ohio Company SIP 401(k) Account”
(attributable to his “Deferral Contributions” under The Ohio Company Salary
Investment Plan), an “Ohio Company SIP Rollover Account” (attributable to a
Participant’s rollover contributions (if any) under The Ohio Company Salary
Investment Plan), and an “Ohio Company SIP Matching Contribution Account”
(attributable to any “Matching Contributions” allocated to the participant under
The Ohio Company Salary Investment Plan).

Any amounts remaining in a Participant’s Ohio Company SIP 401(k) Account or Ohio
Company SIP Rollover Account are now reflected in his Section 401(k) Salary
Deferral Account and Rollover Account, respectively. The Ohio Company SIP
Matching Contribution Account remains as a separate subaccount under the Plan.

 

AXII-2



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XIII

STATE SAVINGS BANK, CENTURY BANK

AND

STATE SAVINGS BANK, F.S.B.

1.        Past Service Credit.

(a)        State Savings Employees.  For purposes of this Appendix, “Stale
Savings Employee” means an individual who, immediately prior to June 19, 1998,
was employed by State Savings Bank, Century Bank or State Savings Bank, F.S.B.
and who became an Employee as of June 19, 1998. “State Savings Employee” also
means an individual who would have met the foregoing criteria except for the
fact that he became an Employee prior to June 19, 1998 but in connection with
the acquisition of State Savings Company and subsidiaries by Fifth Third
Bancorp.

(b)        Past Service Credit and Eligibility.    State Savings Employees shall
be credited with Service under Section 2.54 of the Plan for their service with
State Savings Company and any of its subsidiaries. Service with State Savings
Company and its subsidiaries shall be determined under rules comparable to those
under Section 2.54 of the Plan. In no event shall there be any duplication of
service for the same period.

2.          Merger of the State Savings Bank Profit Sharing Plan into the Plan.

(a)        Merger Date.   Effective as of October 1, 1999 (the “Merger Date”),
the State Savings Bank Profit Sharing Plan (the “State Savings Plan”) merged
into the Plan. The State Savings Plan is a Predecessor Plan; provided, however,
there shall be no duplication of Service for the same period of time, by reason
of the crediting of Service under paragraph 1 above and the crediting of service
under Section 2.54(a)(4) by reason of the designation of the Predecessor Plan.

(b)        Accounting.   The portion of a Participant’s Account attributable to
his accrued benefit under the State Savings Plan was previously accounted for
under this Plan in a “State Savings Employee Pre-Tax Contribution Account”
(attributable to a Participant’s “Employee Pre-Tax Contribution Account” under
the State Savings Plan), a “State Savings Employer Matching Contribution
Account” (attributable to a Participant’s “Employer Matching Contribution
Account” under the State Savings Plan), a “State Savings Employer Nonelective
Contribution Account” (attributable to a Participant’s “Employer Nonelective
Contribution Account” under the State Savings Plan), a “State Savings Employee
After-Tax Contribution Account” (attributable to a Participant’s “Employee
After-Tax Contribution Account” under the State Savings Plan) and a “State
Savings Rollover Contribution Account” (attributable to a Participant’s
“Rollover Contribution Account” under the State Savings Plan).

 

AXIII-1



--------------------------------------------------------------------------------

Any amounts remaining in a Participant’s State Savings Employer Matching
Contribution Account and State Savings Employer Nonelective Contribution Account
are now reflected in his Prior Plan Employer Contribution Account. Any amounts
remaining in a Participant’s State Savings Employee Pre-Tax Contribution
Account, State Savings Employee After-Tax Contribution Account and State Savings
Rollover Contribution Account are now reflected in his Section 401(k) Salary
Deferral Account, After-Tax Account and Rollover Account, respectively.

 

AXIII-2



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XIV

CITIZENS FEDERAL BANK, F.S.B.

1.          Past Service Credit.

(a)        CitFed Employees.     For purposes of this Appendix, “CitFed
Employee” means an individual who, immediately prior to June 26, 1998, was
employed by CitFed Bancorp, Inc. or any of its subsidiaries and who became an
Employee as of June 26, 1998. “CitFed Employee” also means an individual who
would have met the foregoing criteria except for the fact that he became an
Employee prior to June 26, 1998 but in connection with the acquisition of CitFed
Bancorp, Inc. and subsidiaries by Fifth Third Bancorp.

(b)        Past Service Credit and Eligibility.   CitFed Employees shall be
credited with Service under Section 2.54 of the Plan for their service with
CitFed Bancorp, Inc. and its subsidiaries. Service with CitFed Bancorp, Inc. and
its subsidiaries shall be determined under rules comparable to those under
Section 2.54 of the Plan. In no event shall there be any duplication of service
for the same period.

2.          Merger of the Citizens Federal Bank, F.S.B. and Related Companies
Amended and Restated Savings and Investment 401(k) Plan into the Plan.

(a)        Merger Date.   Effective as of October 1, 1999 (the “Merger Date”),
the Citizens Federal Bank, F.S.B. and Related Companies Amended and Restated
Savings and Investment 401(k) Plan (the “Citizens Federal Plan”) merged into the
Plan. The Citizens Federal Plan is a Predecessor Plan; provided, however, there
shall be no duplication of Service for the same period of time, by reason of the
crediting of Service under paragraph 1 above and the crediting of service under
Section 2.54(a)(4) by reason of the designation of the Predecessor Plan.

(b)        Accounting.  The portion of a Participant’s Account attributable to
his accrued benefit under the Citizens Federal Plan was previously accounted for
under this Plan in a “Citizens Federal Participant’s Elective Account”
(attributable to a “Participant’s Elective Account” under the Citizens Federal
Plan), a “Citizens Federal Participant’s Account” (attributable to a
“Participant’s Account” and “Restricted Stock Account” under the Citizens
Federal Plan) and a “Citizens Federal Participant’s Rollover Account”
(attributable to a “Participant’s Rollover Account” under the Citizens Federal
Plan).

Any amounts remaining in a Participant’s Citizens Federal Participant’s Elective
Account, Citizens Federal Participant’s Account and Citizens Federal
Participant’s Rollover Account are now reflected in his Section 401(k) Salary
Deferral Account, After-Tax Account and Rollover Account, respectively.

 

AXIV-1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XV

ENTERPRISE FEDERAL SAVINGS BANK

AND

ENTERPRISE FEDERAL BANCORP, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

1.          Past Service Credit.

(a)        Enterprise Federal Employees.  For purposes of this Appendix,
“Enterprise Federal Employee” means an individual who, immediately prior to
May 14, 1999, was employed by Enterprise Federal Savings Bank or Enterprise
Federal Bancorp, Inc. and who became an Employee as of May 14, 1999. “Enterprise
Federal Employee” also means an individual who would have met the foregoing
criteria except for the fact that he became an Employee prior to May 14, 1999
but in connection with the merger of Enterprise Federal Savings Bank and
Enterprise Federal Bancorp into Fifth Third Bank and Fifth Third Bancorp.

(b)        Past Service Credit and Eligibility.  Enterprise Federal Employees
shall be credited with Service under Section 2.54 of the Plan for their service
with Enterprise Federal Savings Bank, Enterprise Federal Bancorp, Inc. and any
predecessor employer for which Enterprise Federal Savings Bank has credited
service. Such Service shall be determined under rules comparable to those under
Section 2.54 of the Plan. The transition rules in Section 2.54 (a)(4) of the
Plan shall have no effect with respect to Enterprise Federal Employees. In no
event shall there be any duplication of service for the same period.

2.          Merger of Enterprise Federal ESOP into the Plan.

(a)        Merger Date.  Effective as of July 31, 1999 (the “Plan Merger Date”),
the Enterprise Federal Bancorp, Inc. Employee Stock Ownership Plan (the
“Enterprise ESOP”) merged into the Plan. The Enterprise ESOP is a Predecessor
Plan; provided, however, there shall be no duplication of Service for the same
period of time, by reason of the crediting of Service under paragraph 1 above
and the crediting of service under Section 2.54(a)(4) by reason of the
designation of the Predecessor Plan.

(b)        Accounting.  The portion of a Participant’s Account attributable to
his accrued benefit under the Enterprise ESOP was previously accounted for under
this Plan in an “Enterprise ESOP Account” (which was attributable to his
“Company Stock Account” under the Enterprise ESOP). Any amounts remaining in a
Participant’s Enterprise ESOP Account are now reflected in his Prior Plan
Employer Contribution Account.

 

AXV-1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XVI

CNB BANCSHARES, INC.

AND

SUBSIDIARIES

1.          Past Service Credit.

(a)        CNB Employee.  For purposes of this Appendix, “CNB Employee” means an
individual who, immediately prior to the merger of CNB Bancshares, Inc. into
Fifth Third Bancorp, was employed by CNB Bancshares, Inc., or any subsidiary of
CNB Bancshares, Inc.

(b)        Past Service Credit and Eligibility.     Each CNB Employee who was an
Employee of an Employer on January 1, 2000 (and who was an employee of any
subsidiary of Fifth Third Bancorp on the first business day after the merger of
CNB Bancshares, Inc. into Fifth Third Bancorp), shall be credited with Service
under Section 2.54 of the Plan for his service with CNB Bancshares, Inc.,
Civitas Bank (now know as Fifth Third Bank, Indiana), Wedgewood Partners, Inc.,
Civitas Insurance and any other subsidiary of CNB Bancshares, Inc. Such Service
shall be determined under rules comparable to those under Section 2.54 of the
Plan. In no event shall there be any duplication of service for the same period.

2.          Merger of the Citizens Incentive Savings Plan into the Plan.

(a)        Merger Date.  Effective as of August 24, 2001 (the “Merger Date”),
the Citizens Incentive Savings Plan (the “CISP”) merged into the Plan. The CISP
is a Predecessor Plan; provided, however, there shall be no duplication of
Service for the same period of time, by reason of the crediting of Service under
paragraph 1 above and the crediting of service under Section 2.54(a)(4) by
reason of the designation of the Predecessor Plan.

(b)        Accounting.  The portion of a Participant’s Account attributable to
his accrued benefit under the CISP is accounted for under this Plan as follows:

(1)        Amounts attributable to an “Employee Deferral Account” under the CISP
are reflected in the Section 401(k) Salary Deferral Account in this Plan.

(2)        Amounts attributable to an “Employer Matching Contribution Account”
under the CISP were previously reflected in the “CISP Matching Contribution
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s CISP Matching Contribution Account are now reflected in his Prior
Plan Employer Contribution Account.

(3)        Amounts attributable to an “Employer Discretionary Contribution
Account” under the CISP were previously reflected in the “CISP Discretionary
Contribution

 

AXVI - 1



--------------------------------------------------------------------------------

Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s CISP Discretionary Contribution Account are now reflected in his
Prior Plan Employer Contribution Account.

(4)        Amounts attributable to an “Employee Rollover Contribution Account”
under the CISP are reflected in the Rollover Account in this Plan.

(5)        Amounts attributable to a “Merger Account” under the CISP were
previously reflected in the “CISP Merger Account” (a prior subaccount in this
Plan) Any amounts remaining in a Participant’s CISP Merger Account are now
reflected in his Prior Plan Employer Contribution Account.

 

AXVI - 2



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XVII

OTTAWA FINANCIAL CORPORATION

AND SUBSIDIARIES

1.      Past Service Credit.

(a)      Ottawa Employee.     Effective as of the “Effective Time” as defined in
the Affiliation Agreement between Ottawa Financial Corporation and Fifth Third
Bancorp (the “Company Merger Date”), Ottawa Financial Corporation merged into
Fifth Third Bancorp and its subsidiary, AmeriBank, merged into Fifth Third Bank,
Indiana. For purposes of this Appendix, “Ottawa Employee” means an individual
who, immediately prior to the Company Merger Date, was employed by Ottawa
Financial Corporation or any subsidiary of Ottawa Financial Corporation.

(b)      Past Service Credit and Eligibility.  Effective as of the Company
Merger Date, Ottawa Employees shall be credited with Service under Section 2.54
of the Plan for their service with Ottawa Financial Corporation, its
subsidiaries and any predecessor employer for which Ottawa Financial Corporation
or its subsidiaries have credited service. Such Service shall be determined
under rules comparable to those under Section 2.54 of the Plan.

2.      Merger of Ottawa Financial Corporation ESOP into the Plan.

(a)      Merger Date.    Effective as of March 26, 2001 (the “Plan Merger
Date”), the Ottawa Financial Corporation Employee Stock Ownership Plan (the
“Ottawa ESOP”) merged into the Plan. The Ottawa ESOP is a Predecessor Plan;
provided, however, there shall be no duplication of Service for the same period
of time, by reason of the crediting of Service under paragraph (b) above and the
crediting of service under Section 2.54(a)(4) by reason of the designation of
the Predecessor Plan.

(b)      Accounting.  The portion of a Participant’s Account attributable to his
accrued benefit under Ottawa ESOP was previously accounted for under this Plan
in an “Ottawa ESOP Participant Account” (which was attributable to his “Employee
Stock Ownership Account” under the Ottawa ESOP). Any amounts remaining in a
Participant’s Ottawa ESOP Participant Account are now reflected in his Prior
Plan Employer Contribution Account.

 

AXVII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XVIII

OLD KENT FINANCIAL CORPORATION AND SUBSIDIARIES

1.          Merger of Old Kent Thrift Plan.

(a)        Merger.  Effective as of the close of business on December 31, 2001
(the “Merger Date”), the Old Kent Thrift Plan is completely amended and restated
and merged into this Plan.

(b)        Predecessor Plan and Crediting of Past Service.  The Old Kent Thrift
Plan is a Predecessor Plan. Past service shall be credited under
Section 2.54(a)(4) with respect to such Predecessor Plan, which shall be
interpreted and operated as follows. Service under such Predecessor Plan shall
be treated as Service under this Plan based on such Predecessor Plan’s hour
counting methodology through that Predecessor Plan’s computation period ending
December 31, 2001. Thereafter, Service shall be credited under this Plan’s
elapsed time method treating January 1, 2002 as the Participant’s “Employment
Commencement Date” (for individuals who are Employees on January 1, 2002). In
all events, there shall be no duplication of Service for the same period.

(c)        Accounting.    The portion of a Participant’s Account attributable to
his accrued benefit under the Old Kent Thrift Plan is accounted for under this
Plan as follows:

(1)        Amounts attributable to a Participant’s “Thrift Plus Account” under
the Old Kent Thrift Plan are reflected in his Old Kent Pre-Tax Account in this
Plan.

(2)        Amounts attributable to a Participant’s “Regular Account” under the
Old Kent Thrift Plan are reflected in his Old Kent After-Tax Account in this
Plan.

(3)        Amounts attributable to a Participant’s “Matching Account” under the
Old Kent Thrift Plan are reflected in his Old Kent Matching Account in this
Plan.

(4)        Amounts attributable to a Participant’s “Rollover/Transfer Account”
under the Old Kent Thrift Plan are reflected in his Old Kent Rollover/Transfer
Account in this Plan.

 

AXVIII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XIX

USB, INC.

1.          Definitions.

(a)        USB Employee.  For purposes of this Appendix, “USB Employee” means an
individual who, immediately prior to the merger of USB, Inc. contemplated by the
Agreement and Conditional Plan of Merger dated February 21, 2001 among Fifth
Third Financial Corporation, FTFC, Inc. and USB, Inc., was employed by USB, Inc.
as an employee and became an Employee in connection with such merger.

(b)        Active USB Employee.    For purposes of this Appendix, “Active USB
Employee” means a USB Employee who, immediately prior to the merger was actively
contributing under the section 401(k) feature of the USB, Inc. 401(k) Savings
Plan (the “USB Plan”).

2.          Past Service Credit.    Effective January 1, 2002, each USB Employee
who is an Employee of an Employer on January 1, 2002, shall be credited with
Service under Section 2.54(a)(1), (2) and (3) of the Plan for his service with
USB, Inc. Such Service shall be determined under rules comparable to those under
Section 2.54(a)(1), (2) and (3) of the Plan.

 

AXIX - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XX

FRANKLIN FINANCIAL CORPORATION

Franklin Employee.    For purposes of this Appendix, “Franklin Employee” means
an individual who, immediately prior to the merger of Franklin Financial
Corporation on June 11, 2004, as contemplated by the Affiliation Agreement dated
July 23, 2002 among Fifth Third Bancorp, Fifth Third Financial Corporation and
Franklin Financial Corporation, was employed by Franklin Financial Corporation
or a subsidiary of Franklin Financial Corporation, as an employee and became an
Employee immediately upon the completion of such merger on June 11, 2004.

Past Service Credit.    Effective June 11, 2004, each Franklin Employee shall be
credited with Service under Section 2.54(a)(1), (2) and (3) of the Plan for his
service with Franklin Financial Corporation or any subsidiary of Franklin
Financial Corporation. Such Service shall be determined under rules comparable
to those under Section 2.54(a)(1), (2) and (3) of the Plan.

 

AXX - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XXI

FIRST NATIONAL BANKSHARES OF FLORIDA. INC. SALARY SAVINGS PLAN

1.           Merger of First National Bankshares of Florida, Inc. Salary Savings
Plan.    Effective as of January 1, 2005 upon the merger of First National
Bankshares of Florida, Inc. into Fifth Third Financial Corporation (the “Merger
Date”), the First National Bankshares of Florida, Inc. Salary Savings Plan (the
“FNB Plan”) is completely amended and restated and merged into this Plan. The
FNB Plan is a Predecessor Plan such that service taken into account under the
FNB Plan shall count as service under Section 2.54 of this Plan.

2.           Accounting.    The portion of a Participant’s Account attributable
to his accrued benefit under the FNB Plan is accounted for under this Plan as
follows:

(a)        Amounts attributable to a Participant’s “Elective Deferral
Contributions” under the FNB Plan were previously reflected in his “FNB 401(k)
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s FNB 401(k) Account are now reflected in his Section 401(k) Salary
Deferral Account in this Plan.

(b)        Amounts attributable to a Participant’s “Qualified Matching
Contributions” (“Matching Contributions” made on or after January 1, 2004) under
the FNB Plan, were previously reflected in his “FNB Qualified Matching Account”
(a prior subaccount in this Plan). Any amounts remaining in a Participant’s FNB
Qualified Matching Account are now reflected in his Prior Plan Employer
Contribution Account in this Plan.

(c)        Amounts attributable to a Participant’s “Matching Contributions” made
before January 1, 2004 under the FNB Plan were previously reflected in his “FNB
Pre-2004 Matching Account” (a prior subaccount in this Plan). Any amounts
remaining in a Participant’s FNB Pre-2004 Matching Account are now reflected in
his FNB Employer Contribution Account in this Plan.

(d)        Amounts attributable to a Participant’s “Additional Contributions”
under the FNB Plan other than such amounts credited to the FNB Pre-Spin-Off
Additional Contribution Account, were previously reflected in his “FNB
Additional Contribution Account” (a prior subaccount in this Plan). Any amounts
remaining in a Participant’s FNB Additional Contribution Account are now
reflected in his FNB Employer Contribution Account in this Plan.

(e)        Amounts attributable to “Additional Contributions” under the FNB
Plan, which immediately after the spin-off of First National Bankshares of
Florida, Inc. by F.N.B. Corporation were invested in F.N.B. Corporation stock,
were previously reflected in his “FNB Pre-Spin-Off Additional Contribution
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s FNB Pre-Spin-Off Additional Contribution Account are now reflected
in his FNB Employer Contribution Account in this Plan.

(f)        Amounts attributable to a Participant’s “Rollover Contributions under
the FNB Plan were previously reflected in his “FNB Rollover Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s FNB Rollover
Account are now reflected in his Rollover Account in this Plan.

 

AXXI - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XXII

CARD MANAGEMENT CORPORATION

1.        CMC Employee.  For purposes of this Appendix, “CMC Employee” means an
individual who, immediately prior to the acquisition of stock of Card Management
Corporation on January 19, 2006 pursuant to the Stock Purchase Agreement dated
December 22, 2005 among Fifth Third Bank, Card Management Corporation and its
shareholders, was employed by Card Management Corporation as an employee and
became an “Employee” in connection with such acquisition.

2.        Past Service Credit.  Effective January 19, 2006, each CMC Employee
shall be credited with Vesting Service under Section 2.60 of the Plan for his
service with Card Management Corporation. Such service shall be determined under
rules comparable to those under Section 2.54(a)(1), (2) and (3).

 

AXXII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XXIII

W. LYMAN CASE & COMPANY 401(k) PROFIT SHARING PLAN

1.          Merger of W. Lyman Case & Company 401(k) Profit Sharing
Plan.  Effective as of November 2, 2007 (the “Merger Date”), the W. Lyman Case &
Company 401(k) Profit Sharing Plan (the “WLC Plan”) is merged into this Plan.
The WLC Plan is a Predecessor Plan such that service taken into account under
the WLC Plan shall count as Service under Section 2.54 of this Plan; provided,
however, there shall be no duplication of Service under the Plan for the same
period of time.

2.          Accounting.   The portion of a Participant’s Account attributable to
his accrued benefit under the WLC Plan is accounted for under this Plan as
follows:

(a)        Amounts attributable to a Participant’s “elective deferrals” under
the WLC Plan were previously reflected in his “WLC 401(k) Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s WLC 401(k)
Account are now reflected in his Section 401(k) Salary Deferral Account in this
Plan.

(b)        Amounts attributable to a Participant’s “matching contributions”
under the WLC Plan were previously reflected in his “WLC Employer Matching
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s WLC Employer Matching Account are now reflected in his Prior Plan
Employer Contribution Account in this Plan.

(c)        Amounts attributable to a Participant’s “rollover contributions”
under the WLC Plan were previously reflected in his “WLC Rollover Account” (a
prior subaccount in this Plan). Any amounts remaining in a Participant’s WLC
Rollover Account are now reflected in his Rollover Account in this Plan.

 

AXXIII - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XXIV

R-G CROWN BANK, FSB

1.        Crown Employee.  For purposes of this Appendix, “Crown Employee” means
an individual who, immediately prior to the acquisition of stock of R-G Crown
Bank, FSB on November 2, 2007, pursuant to the Stock Purchase Agreement dated
May 20, 2007, among Fifth Third Financial Corporation, R-G Crown Bank, FSB, R&G
Financial Corporation, and R&G Acquisition Holdings Corporation, was employed by
R-G Crown Bank, FSB as an employee and became an “Employee” in connection with
such acquisition.

2.        Past Service Credit.  Effective November 2, 2007, each Crown Employee
shall be credited with Service under Section 2.54(a)(5) of the Plan for his
service with R-G Crown Bank, FSB. Such service shall be determined under rules
comparable to those under Section 2.54(a)(1), (2) and (3). Such Service shall be
taken into account in determining Eligibility Service and Vesting Service.

 

AXXIV - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(k) SAVINGS PLAN

APPENDIX XXV

FIRST CHARTER CORPORATION AND SUBSIDIARIES

1.          Merger of First Charter Corporation Retirement Savings
Plan.    Effective as of July 10, 2008 (the “Merger Date”), the First Charter
Corporation Retirement Savings Plan (the “First Charter Plan”) is completely
amended and restated and merged into this Plan.

2.          Predecessor Plan and Crediting of Past Service.    The First Charter
Plan is a Predecessor Plan. Past service shall be credited as provided in
(a) below for purposes of determining a Participant’s nonforfeitable percentage
under the Plan of those subaccounts subject to a vesting schedule. Past service
shall be credited as provided in (b) below for purposes of determining a
Participant’s eligibility under Section 3.1 of the Plan (and paragraph 1(d)
above).

(a)        Crediting of Past Service for Vesting Purposes.     For purposes of
determining a Participant’s Vesting Years, Service shall be determined under
Section 2.54(a)(4) with respect to the First Charter Plan. As such, Service
under such Predecessor Plan shall be treated as Service under this Plan based on
such Predecessor Plan’s hour counting methodology through that Predecessor
Plan’s computation period ending December 31, 2007. Thereafter, the transition
rule in Section 2.54(a)(4)(B) shall apply, and Service shall be credited under
this Plan’s elapsed time method. In no event shall there be any duplication of
Service for the same period.

(b)        Crediting of Past Service for Eligibility.  For purposes of
determining a Participant’s “Eligibility Service,” Section 2.54(a)(4) shall be
disregarded. Instead, a Participant’s past service with First Charter
Corporation or any subsidiary of First Charter Corporation, as well as service
with any such entity after it became an Affiliate, shall be taken into account
under the elapsed time method under rules comparable to the rules in
Section 2.54(a)(1), (2) and (3) of the Plan. In all events there shall be no
duplication of service for the same period.

The Administrator shall have the sole power and authority to determine Service
under the foregoing.

3.          Accounting.   The portion of a Participant’s Account attributable to
his accrued benefit under the First Charter Plan is accounted for under this
Plan as follows:

(a)        Amounts attributable to a Participant’s “Deferral Subaccount” under
the First Charter Plan were previously reflected in his “First Charter 401(k)
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter 401(k) Account are now reflected in his
Section 401(k) Salary Deferral Account in this Plan.

(b)        Amounts attributable to a Participant’s “Extra Savings Subaccount”
under the First Charter Plan were previously reflected in his “First Charter
After-Tax Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter After-Tax Account are now reflected in his After-Tax
Account in this Plan.

 

AXXV - 1



--------------------------------------------------------------------------------

(c)        Amounts attributable to a Participant’s “Company Discretionary
Contribution Account” under the First Charter Plan were previously reflected in
his “First Charter Discretionary Contribution Account” (a prior subaccount in
this Plan). Any amounts remaining in a Participant’s First Charter Discretionary
Contribution Account are now reflected in his First Charter Employer
Contribution Account in this Plan.

(d)        Amounts attributable to a Participant’s “Match Subaccount,” under the
First Charter Plan were previously reflected in his “First Charter Matching
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter Matching Account are now reflected in his First
Charter Employer Contribution Account in this Plan.

(e)        Amounts attributable to a Participant’s “Bank Savings Subaccount”
under the First Charter Plan were previously reflected in his “First Charter
Qualified Nonelective Account” (a prior subaccount in this Plan). Any amounts
remaining in a Participant’s First Charter Qualified Nonelective Account are now
reflected in his Qualified Non-Elective Contribution Account in this Plan.

(f)         Amounts attributable to a Participant’s “Rollover Subaccount” under
the First Charter Plan, were previously reflected in his “First Charter Rollover
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter Rollover Account are now reflected in his Rollover
Account in this Plan.

 

AXXV - 2